OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2018 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07324 Gardner Lewis Investment Trust (Exact name of registrant as specified in charter) 285 Wilmington-West Chester PikeChadds Ford, PA (Address of principal executive offices) (Zip code) Tina H. Bloom Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, OH45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:October 31 Date of reporting period:July 1, 2014 - June 30, 2015 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Gardner Lewis Investment Trust By (Signature and Title)* /s/ W. Whitfield Gardner W. Whitfield Gardner, Trustee, Chairman and Principal Executive Officer Date August 5, 2015 * Print the name and title of each signing officer under his or her signature. EXHIBIT A Proxy Voting Report The Chesapeake Core Growth Fund 01-Jul-2014 To 30-Jun-2015 MICHAEL KORS HOLDINGS LIMITED Security G60754101 Meeting Type Annual Ticker Symbol KORS Meeting Date 31-Jul-2014 ISIN VGG607541015 Agenda 934047146 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN D. IDOL Management For For 1B. ELECTION OF DIRECTOR: SILAS K.F. CHOU Management For For 1C. ELECTION OF DIRECTOR: ANN MCLAUGHLIN KOROLOGOS Management For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 28, 2015. Management For For 3. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, EXECUTIVE COMPENSATION. Management For For LIBERTY MEDIA CORPORATION Security Meeting Type Annual Ticker Symbol LMCA Meeting Date 04-Aug-2014 ISIN US5312291025 Agenda 934051486 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 EVAN D. MALONE For For 2 DAVID E. RAPLEY For For 3 LARRY E. ROMRELL For For 2. A PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For THE ESTEE LAUDER COMPANIES INC. Security Meeting Type Annual Ticker Symbol EL Meeting Date 14-Nov-2014 ISIN US5184391044 Agenda 934079636 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For For 1B. ELECTION OF DIRECTOR: WEI SUN CHRISTIANSON Management For For 1C. ELECTION OF DIRECTOR: FABRIZIO FREDA Management For For 1D. ELECTION OF DIRECTOR: JANE LAUDER Management For For 1E. ELECTION OF DIRECTOR: LEONARD A. LAUDER Management For For 2. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR THE 2 Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For ACUITY BRANDS, INC. Security 00508Y102 Meeting Type Annual Ticker Symbol AYI Meeting Date 07-Jan-2015 ISIN US00508Y1029 Agenda 934103348 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 W. PATRICK BATTLE For For 2 PETER C. BROWNING For For 3 JAMES H. HANCE, JR. For For 4 RAY M. ROBINSON For For 5 NORMAN H. WESLEY For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For COSTCO WHOLESALE CORPORATION Security 22160K105 Meeting Type Annual Ticker Symbol COST Meeting Date 29-Jan-2015 ISIN US22160K1051 Agenda 934112309 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 JEFFREY H. BROTMAN For For 2 DANIEL J. EVANS For For 3 RICHARD A. GALANTI For For 4 JEFFREY S. RAIKES For For 5 JAMES D. SINEGAL For For 2. RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For 4. TO AMEND AND RESTATE THE COMPANY'S SIXTH RESTATED STOCK INCENTIVE PLAN. Management For For 5A. TO AMEND THE ARTICLES OF INCORPORATION TO REDUCE VOTING STANDARD FOR REMOVAL OF DIRECTORS. Management For For 5B. TO AMEND THE ARTICLES OF INCORPORATION TO REDUCE VOTING STANDARD FOR AMENDING THE ARTICLE DEALING WITH REMOVAL OF DIRECTORS FOR CAUSE. Management For For 6. SHAREHOLDER PROPOSAL TO REGULATE DIRECTOR TENURE. Shareholder Against For MONSANTO COMPANY Security 61166W101 Meeting Type Annual Ticker Symbol MON Meeting Date 30-Jan-2015 ISIN US61166W1018 Agenda 934110064 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: GREGORY H. BOYCE Management For For 1B. ELECTION OF DIRECTOR: JANICE L. FIELDS Management For For 1C. ELECTION OF DIRECTOR: HUGH GRANT Management For For 1D. ELECTION OF DIRECTOR: LAURA K. IPSEN Management For For 1E. ELECTION OF DIRECTOR: MARCOS M. LUTZ Management For For 1F. ELECTION OF DIRECTOR: C. STEVEN MCMILLAN Management For For 1G. ELECTION OF DIRECTOR: WILLIAM U. PARFET Management For For 1H. ELECTION OF DIRECTOR: GEORGE H. POSTE, PH.D., D.V.M. Management For For 1I. ELECTION OF DIRECTOR: ROBERT J. STEVENS Management For For 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. Management For For 3. ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. SHAREOWNER PROPOSAL: LOBBYING REPORT. Shareholder Against For 5. SHAREOWNER PROPOSAL: SHAREOWNER PROXY ACCESS. Shareholder For Against 6. SHAREOWNER PROPOSAL: INDEPENDENT BOARD CHAIRMAN. Shareholder Against For LIBERTY GLOBAL PLC. Security G5480U104 Meeting Type Special Ticker Symbol LBTYA Meeting Date 25-Feb-2015 ISIN GB00B8W67662 Agenda 934116268 - Management Item Proposal Proposed by Vote For/Against Management G1. TO APPROVE THE NEW ARTICLES PROPOSAL, A PROPOSAL TO ADOPT NEW ARTICLES OF ASSOCIATION, WHICH WILL CREATE AND AUTHORIZE THE ISSUANCE OF NEW CLASSES OF ORDINARY SHARES, DESIGNATED THE LILAC CLASS A ORDINARY SHARES, THE LILAC CLASS B ORDINARY SHARES AND THE LILAC CLASS C ORDINARY SHARES, WHICH WE COLLECTIVELY REFER TO AS THE LILAC ORDINARY SHARES, WHICH ARE INTENDED TO TRACK THE PERFORMANCE OF OUR OPERATIONS IN LATIN AMERICA AND THE CARIBBEAN (THE LILAC GROUP) AND MAKE CERTAIN CHANGES TO THE TERMS OF OUR (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). Management Against Against G2. TO APPROVE THE MANAGEMENT POLICIES PROPOSAL, A PROPOSAL TO ADOPT CERTAIN MANAGEMENT POLICIES IN RELATION TO, AMONG OTHER THINGS, THE ALLOCATION OF ASSETS, LIABILITIES AND OPPORTUNITIES BETWEEN THE LILAC GROUP AND THE LIBERTY GLOBAL GROUP. Management Against Against G3. TO APPROVE THE FUTURE CONSOLIDATION/SUB-DIVISION PROPOSAL, A PROPOSAL TO AUTHORIZE THE FUTURE CONSOLIDATION OR SUB-DIVISION OF ANY OR ALL SHARES OF THE COMPANY AND TO AMEND OUR NEW ARTICLES OF ASSOCIATION TO REFLECT THAT AUTHORITY. Management Against Against G4. TO APPROVE THE VOTING RIGHTS AMENDMENT PROPOSAL, A PROPOSAL TO APPROVE AN AMENDMENT TO THE PROVISION IN OUR ARTICLES OF ASSOCIATION GOVERNING VOTING ON THE VARIATION OF RIGHTS ATTACHED TO CLASSES OF OUR SHARES. Management Against Against G5. TO APPROVE THE SHARE BUY-BACK AGREEMENT PROPOSAL, A PROPOSAL TO APPROVE THE FORM OF AGREEMENT PURSUANT TO WHICH WE MAY CONDUCT CERTAIN SHARE REPURCHASES. Management Against Against G6. TO APPROVE THE DIRECTOR SECURITIES PURCHASE PROPOSAL A PROPOSAL TO APPROVE CERTAIN ARRANGEMENTS RELATING TO PURCHASES OF SECURITIES FROM OUR DIRECTORS. Management For For G7. TO APPROVE THE VIRGIN MEDIA SHARESAVE PROPOSAL, A PROPOSAL TO AMEND THE LIBERTY GLOBAL 2 Management For For 1A. TO APPROVE THE CLASS A ARTICLES PROPOSAL, A PROPOSAL TO APPROVE THE ADOPTION OF OUR NEW ARTICLES OF ASSOCIATION PURSUANT TO RESOLUTION 1 OF THE GENERAL MEETING (INCLUDING, WITHOUT LIMITATION, ANY VARIATIONS OR ABROGATIONS TO THE RIGHTS OF THE HOLDERS OF THE CLASS A ORDINARY SHARES AS A RESULT OF SUCH ADOPTION). Management Against Against 2A. TO APPROVE THE CLASS A VOTING RIGHTS PROPOSAL, A PROPOSAL TO APPROVE THE AMENDMENT OF OUR CURRENT AND NEW ARTICLES OF ASSOCIATION PURSUANT TO RESOLUTION 4 OF THE GENERAL MEETING (INCLUDING, WITHOUT LIMITATION, ALL MODIFICATIONS OF THE TERMS OF THE CLASS A ORDINARY SHARES WHICH MAY RESULT FROM SUCH AMENDMENT). Management Against Against APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 10-Mar-2015 ISIN US0378331005 Agenda 934118983 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: TIM COOK Management For For 1B. ELECTION OF DIRECTOR: AL GORE Management For For 1C. ELECTION OF DIRECTOR: BOB IGER Management For For 1D. ELECTION OF DIRECTOR: ANDREA JUNG Management For For 1E. ELECTION OF DIRECTOR: ART LEVINSON Management For For 1F. ELECTION OF DIRECTOR: RON SUGAR Management For For 1G. ELECTION OF DIRECTOR: SUE WAGNER Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 Management For For 3. AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For 4. THE AMENDMENT OF THE APPLE INC. EMPLOYEE STOCK PURCHASE PLAN Management For For 5. A SHAREHOLDER PROPOSAL BY THE NATIONAL CENTER FOR PUBLIC POLICY RESEARCH ENTITLED "RISK REPORT" Shareholder Against For 6. A SHAREHOLDER PROPOSAL BY MR. JAMES MCRITCHIE AND MR. JOHN HARRINGTON ENTITLED "PROXY ACCESS FOR SHAREHOLDERS" Shareholder Against For THE WALT DISNEY COMPANY Security Meeting Type Annual Ticker Symbol DIS Meeting Date 12-Mar-2015 ISIN US2546871060 Agenda 934118666 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: SUSAN E. ARNOLD Management For For 1B. ELECTION OF DIRECTOR: JOHN S. CHEN Management For For 1C. ELECTION OF DIRECTOR: JACK DORSEY Management For For 1D. ELECTION OF DIRECTOR: ROBERT A. IGER Management For For 1E. ELECTION OF DIRECTOR: FRED H. LANGHAMMER Management For For 1F. ELECTION OF DIRECTOR: AYLWIN B. LEWIS Management For For 1G. ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1H. ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1I. ELECTION OF DIRECTOR: SHERYL K. SANDBERG Management For For 1J. ELECTION OF DIRECTOR: ORIN C. SMITH Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2015. Management For For 3. TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management Against Against 4. TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO INDEPENDENT BOARD CHAIRMAN. Shareholder Against For 5. TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO ACCELERATION OF EXECUTIVE PAY. Shareholder Against For STARBUCKS CORPORATION Security Meeting Type Annual Ticker Symbol SBUX Meeting Date 18-Mar-2015 ISIN US8552441094 Agenda 934118680 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: HOWARD SCHULTZ Management For For 1B. ELECTION OF DIRECTOR: WILLIAM W. BRADLEY Management For For 1C. ELECTION OF DIRECTOR: ROBERT M. GATES Management For For 1D. ELECTION OF DIRECTOR: MELLODY HOBSON Management For For 1E. ELECTION OF DIRECTOR: KEVIN R. JOHNSON Management For For 1F. ELECTION OF DIRECTOR: OLDEN LEE Management For For 1G. ELECTION OF DIRECTOR: JOSHUA COOPER RAMO Management For For 1H. ELECTION OF DIRECTOR: JAMES G. SHENNAN, JR. Management For For 1I. ELECTION OF DIRECTOR: CLARA SHIH Management For For 1J. ELECTION OF DIRECTOR: JAVIER G. TERUEL Management For For 1K. ELECTION OF DIRECTOR: MYRON E. ULLMAN, III Management For For 1L. ELECTION OF DIRECTOR: CRAIG E. WEATHERUP Management For For 2. ADVISORY RESOLUTION TO APPROVE OUR EXECUTIVE COMPENSATION. Management Against Against 3. RATIFICATION OF SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. Management For For 4. ESTABLISH A BOARD COMMITTEE ON SUSTAINABILITY. Shareholder Against For 5. REQUIRE AN INDEPENDENT BOARD CHAIRMAN. Shareholder Against For HUMANA INC. Security Meeting Type Annual Ticker Symbol HUM Meeting Date 16-Apr-2015 ISIN US4448591028 Agenda 934132387 - Management Item Proposal Proposed by Vote For/Against Management 1A) ELECTION OF DIRECTOR: KURT J. HILZINGER Management For For 1B) ELECTION OF DIRECTOR: BRUCE D. BROUSSARD Management For For 1C) ELECTION OF DIRECTOR: FRANK A. D'AMELIO Management For For 1D) ELECTION OF DIRECTOR: W. ROY DUNBAR Management For For 1E) ELECTION OF DIRECTOR: DAVID A. JONES, JR. Management For For 1F) ELECTION OF DIRECTOR: WILLIAM J. MCDONALD Management For For 1G) ELECTION OF DIRECTOR: WILLIAM E. MITCHELL Management For For 1H) ELECTION OF DIRECTOR: DAVID B. NASH, M.D. Management For For 1I) ELECTION OF DIRECTOR: JAMES J. O'BRIEN Management For For 1J) ELECTION OF DIRECTOR: MARISSA T. PETERSON Management For For 2. THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. THE APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2 Management For For ASML HOLDINGS N.V. Security N07059210 Meeting Type Annual Ticker Symbol ASML Meeting Date 22-Apr-2015 ISIN USN070592100 Agenda 934142706 - Management Item Proposal Proposed by Vote For/Against Management 4. DISCUSSION OF THE 2, INCLUDING ASML'S CORPORATE GOVERNANCE CHAPTER, AND PROPOSAL TO ADOPT THE FINANCIAL STATEMENTS FOR THE FINANCIAL YEAR 2014, AS PREPARED IN ACCORDANCE WITH DUTCH LAW. Management For For 5. PROPOSAL TO DISCHARGE THE MEMBERS OF THE BOARD OF MANAGEMENT FROM ALL LIABILITY FOR THEIR RESPONSIBILITIES IN THE FINANCIAL YEAR 2014. Management For For 6. PROPOSAL TO DISCHARGE THE MEMBERS OF THE SUPERVISORY BOARD FROM ALL LIABILITY FOR THEIR RESPONSIBILITIES IN THE FINANCIAL YEAR 2014. Management For For 8. PROPOSAL TO ADOPT A DIVIDEND OF EUR 0.70 PER ORDINARY SHARE OF EUR 0.09. Management For For 9. PROPOSAL TO ADOPT SOME ADJUSTMENTS TO THE REMUNERATION POLICY. Management For For PROPOSAL TO APPROVE THE NUMBER OF SHARES FOR THE BOARD OF MANAGEMENT. Management For For PROPOSAL TO APPROVE THE NUMBER OF STOCK OPTIONS AND/OR SHARES FOR EMPLOYEES. Management For For 13A PROPOSAL TO APPOINT MS. A. ARIS AS MEMBER OF THE SUPERVISORY BOARD, EFFECTIVE APRIL 22, 2015. Management For For 13B PROPOSAL TO APPOINT MR. G.J. KLEISTERLEE AS MEMBER OF THE SUPERVISORY BOARD, EFFECTIVE APRIL 22, 2015. Management For For 13C PROPOSAL TO APPOINT MR. R.D. SCHWALB AS MEMBER OF THE SUPERVISORY BOARD, EFFECTIVE APRIL 22, 2015. Management For For PROPOSAL TO APPOINT KPMG ACCOUNTANTS N.V. AS THE EXTERNAL AUDITOR FOR THE REPORTING YEAR 2016. Management For For 16A PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO ISSUE ORDINARY SHARES OR GRANT RIGHTS TO SUBSCRIBE FOR ORDINARY SHARES IN THE CAPITAL OF THE COMPANY, WHICH AUTHORIZATION IS LIMITED TO 5% OF THE ISSUED CAPITAL. Management For For 16B PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO RESTRICT OR EXCLUDE THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH THE ISSUE OF ORDINARY SHARES OR THE GRANTING OF RIGHTS TO SUBSCRIBE FOR ORDINARY SHARES AS DESCRIBES UNDER 16A. Management For For 16C PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO ISSUE ORDINARY SHARES OR GRANT RIGHTS TO SUBSCRIBE FOR ORDINARY SHARES IN THE CAPITAL OF THE COMPANY, FOR AN ADDITIONAL 5% OF THE ISSUED CAPITAL, ONLY TO BE USED IN CONNECTION WITH MERGERS, ACQUISITIONS AND / OR (STRATEGIC) ALLIANCES. Management For For 16D PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO RESTRICT OR EXCLUDE THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH THE ISSUE OF ORDINARY SHARES OR THE GRANTING OF RIGHTS TO SUBSCRIBE FOR ORDINARY SHARES AS DESCRIBED UNDER 16D. Management For For 17A PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO ACQUIRE ORDINARY SHARES IN THE COMPANY'S SHARE CAPITAL UP TO 10% OF THE ISSUED SHARE CAPITAL. Management For For 17B PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO ACQUIRE ADDITIONAL ORDINARY SHARES IN THE COMPANY'S SHARE CAPITAL UP TO 10% OF THE ISSUED SHARE CAPITAL. Management For For PROPOSAL TO CANCEL ORDINARY SHARES. Management For For ASML HOLDINGS N.V. Security N07059210 Meeting Type Annual Ticker Symbol ASML Meeting Date 22-Apr-2015 ISIN USN070592100 Agenda 934163940 - Management Item Proposal Proposed by Vote For/Against Management 4. DISCUSSION OF THE 2, INCLUDING ASML'S CORPORATE GOVERNANCE CHAPTER, AND PROPOSAL TO ADOPT THE FINANCIAL STATEMENTS FOR THE FINANCIAL YEAR 2014, AS PREPARED IN ACCORDANCE WITH DUTCH LAW. Management For For 5. PROPOSAL TO DISCHARGE THE MEMBERS OF THE BOARD OF MANAGEMENT FROM ALL LIABILITY FOR THEIR RESPONSIBILITIES IN THE FINANCIAL YEAR 2014. Management For For 6. PROPOSAL TO DISCHARGE THE MEMBERS OF THE SUPERVISORY BOARD FROM ALL LIABILITY FOR THEIR RESPONSIBILITIES IN THE FINANCIAL YEAR 2014. Management For For 8. PROPOSAL TO ADOPT A DIVIDEND OF EUR 0.70 PER ORDINARY SHARE OF EUR 0.09. Management For For 9. PROPOSAL TO ADOPT SOME ADJUSTMENTS TO THE REMUNERATION POLICY. Management For For PROPOSAL TO APPROVE THE NUMBER OF SHARES FOR THE BOARD OF MANAGEMENT. Management For For PROPOSAL TO APPROVE THE NUMBER OF STOCK OPTIONS AND/OR SHARES FOR EMPLOYEES. Management For For 13A PROPOSAL TO APPOINT MS. A. ARIS AS MEMBER OF THE SUPERVISORY BOARD, EFFECTIVE APRIL 22, 2015. Management For For 13B PROPOSAL TO APPOINT MR. G.J. KLEISTERLEE AS MEMBER OF THE SUPERVISORY BOARD, EFFECTIVE APRIL 22, 2015. Management For For 13C PROPOSAL TO APPOINT MR. R.D. SCHWALB AS MEMBER OF THE SUPERVISORY BOARD, EFFECTIVE APRIL 22, 2015. Management For For PROPOSAL TO APPOINT KPMG ACCOUNTANTS N.V. AS THE EXTERNAL AUDITOR FOR THE REPORTING YEAR 2016. Management For For 16A PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO ISSUE ORDINARY SHARES OR GRANT RIGHTS TO SUBSCRIBE FOR ORDINARY SHARES IN THE CAPITAL OF THE COMPANY, WHICH AUTHORIZATION IS LIMITED TO 5% OF THE ISSUED CAPITAL. Management For For 16B PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO RESTRICT OR EXCLUDE THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH THE ISSUE OF ORDINARY SHARES OR THE GRANTING OF RIGHTS TO SUBSCRIBE FOR ORDINARY SHARES AS DESCRIBES UNDER 16A. Management For For 16C PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO ISSUE ORDINARY SHARES OR GRANT RIGHTS TO SUBSCRIBE FOR ORDINARY SHARES IN THE CAPITAL OF THE COMPANY, FOR AN ADDITIONAL 5% OF THE ISSUED CAPITAL, ONLY TO BE USED IN CONNECTION WITH MERGERS, ACQUISITIONS AND / OR (STRATEGIC) ALLIANCES. Management For For 16D PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO RESTRICT OR EXCLUDE THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH THE ISSUE OF ORDINARY SHARES OR THE GRANTING OF RIGHTS TO SUBSCRIBE FOR ORDINARY SHARES AS DESCRIBED UNDER 16D. Management For For 17A PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO ACQUIRE ORDINARY SHARES IN THE COMPANY'S SHARE CAPITAL UP TO 10% OF THE ISSUED SHARE CAPITAL. Management For For 17B PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO ACQUIRE ADDITIONAL ORDINARY SHARES IN THE COMPANY'S SHARE CAPITAL UP TO 10% OF THE ISSUED SHARE CAPITAL. Management For For PROPOSAL TO CANCEL ORDINARY SHARES. Management For For THE BOEING COMPANY Security Meeting Type Annual Ticker Symbol BA Meeting Date 27-Apr-2015 ISIN US0970231058 Agenda 934137717 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For 1B. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1C. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1D. ELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. Management For For 1E. ELECTION OF DIRECTOR: LAWRENCE W. KELLNER Management For For 1F. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1G. ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For 1H. ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1I. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 1J. ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For 2. APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2015. Management For For 4. AMEND EXISTING CLAWBACK POLICY. Shareholder Against For 5. INDEPENDENT BOARD CHAIRMAN. Shareholder Against For 6. RIGHT TO ACT BY WRITTEN CONSENT. Shareholder For Against 7. FURTHER REPORT ON LOBBYING ACTIVITIES. Shareholder Against For CITIGROUP INC. Security Meeting Type Annual Ticker Symbol C Meeting Date 28-Apr-2015 ISIN US1729674242 Agenda 934141160 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL L. CORBAT Management For For 1B. ELECTION OF DIRECTOR: DUNCAN P. HENNES Management For For 1C. ELECTION OF DIRECTOR: PETER B. HENRY Management For For 1D. ELECTION OF DIRECTOR: FRANZ B. HUMER Management For For 1E. ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Management For For 1F. ELECTION OF DIRECTOR: GARY M. REINER Management For For 1G. ELECTION OF DIRECTOR: JUDITH RODIN Management For For 1H. ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Management For For 1I. ELECTION OF DIRECTOR: JOAN E. SPERO Management For For 1J. ELECTION OF DIRECTOR: DIANA L. TAYLOR Management For For 1K. ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Management For For 1L. ELECTION OF DIRECTOR: JAMES S. TURLEY Management For For 1M. ELECTION OF DIRECTOR: ERNESTO ZEDILLO PONCE DE LEON Management For For 2. PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 3. ADVISORY APPROVAL OF CITI'S 2 Management Against Against 4. APPROVAL OF AN AMENDMENT TO THE CITIGROUP 2 Management For For 5. STOCKHOLDER PROPOSAL REQUESTING PROXY ACCESS FOR SHAREHOLDERS. Shareholder For For 6. STOCKHOLDER PROPOSAL REQUESTING A REPORT ON LOBBYING AND GRASSROOTS LOBBYING CONTRIBUTIONS. Shareholder Against For 7. STOCKHOLDER PROPOSAL REQUESTING AN AMENDMENT TO THE GENERAL CLAWBACK POLICY. Shareholder Against For 8. STOCKHOLDER PROPOSAL REQUESTING A BY-LAW AMENDMENT TO EXCLUDE FROM THE BOARD OF DIRECTORS' AUDIT COMMITTEE ANY DIRECTOR WHO WAS A DIRECTOR AT A PUBLIC COMPANY WHILE THAT COMPANY FILED FOR REORGANIZATION UNDER CHAPTER 11. Shareholder Against For 9. STOCKHOLDER PROPOSAL REQUESTING A REPORT REGARDING THE VESTING OF EQUITY-BASED AWARDS FOR SENIOR EXECUTIVES DUE TO A VOLUNTARY RESIGNATION TO ENTER GOVERNMENT SERVICE. Shareholder Against For HANESBRANDS INC. Security Meeting Type Annual Ticker Symbol HBI Meeting Date 28-Apr-2015 ISIN US4103451021 Agenda 934143962 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 BOBBY J. GRIFFIN For For 2 JAMES C. JOHNSON For For 3 JESSICA T. MATHEWS For For 4 FRANCK J. MOISON For For 5 ROBERT F. MORAN For For 6 J. PATRICK MULCAHY For For 7 RONALD L. NELSON For For 8 RICHARD A. NOLL For For 9 ANDREW J. SCHINDLER For For 10 DAVID V. SINGER For For 11 ANN E. ZIEGLER For For 2. TO APPROVE, ON AN ADVISORY BASIS, EXECUTIVE COMPENSATION AS DESCRIBED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS HANESBRANDS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR HANESBRANDS' 2 Management For For SHIRE PLC Security 82481R106 Meeting Type Annual Ticker Symbol SHPG Meeting Date 28-Apr-2015 ISIN US82481R1068 Agenda 934156553 - Management Item Proposal Proposed by Vote For/Against Management 1. TO RECEIVE THE COMPANY'S ANNUAL REPORT AND ACCOUNTS FOR THE YEAR ENDED DECEMBER 31, 2014. Management For For 2. TO APPROVE THE DIRECTORS' REMUNERATION REPORT, EXCLUDING THE DIRECTORS' REMUNERATION POLICY, SET OUT ON PAGES 74 TO , FOR THE YEAR ENDED DECEMBER 31, 2014. Management For For 3. TO APPROVE THE DIRECTORS' REMUNERATION POLICY, SET OUT ON PAGES 78 TO 86 OF THE DIRECTORS' REMUNERATION REPORT, TO TAKE EFFECT AFTER THE END OF THE ANNUAL GENERAL MEETING ON APRIL 28, 2015. Management For For 4. TO RE-ELECT DOMINIC BLAKEMORE AS A DIRECTOR. Management For For 5. TO RE-ELECT WILLIAM BURNS AS A DIRECTOR. Management For For 6. TO RE-ELECT DR. STEVEN GILLIS AS A DIRECTOR. Management For For 7. TO RE-ELECT DR. DAVID GINSBURG AS A DIRECTOR. Management For For 8. TO RE-ELECT DAVID KAPPLER AS A DIRECTOR. Management For For 9. TO RE-ELECT SUSAN KILSBY AS A DIRECTOR. Management For For TO RE-ELECT ANNE MINTO AS A DIRECTOR. Management For For TO RE-ELECT DR. FLEMMING ORNSKOV AS A DIRECTOR. Management For For TO RE-APPOINT DELOITTE LLP AS THE COMPANY'S AUDITOR UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING OF THE COMPANY. Management Against Against TO AUTHORIZE THE AUDIT, COMPLIANCE & RISK COMMITTEE TO DETERMINE THE REMUNERATION OF THE AUDITOR. Management For For THAT THE SHIRE LONG TERM INCENTIVE PLAN 2015 (THE "LTIP"), THE PRINCIPAL TERMS OF WHICH ARE SUMMARIZED IN APPENDIX 1 TO THE NOTICE OF ANNUAL GENERAL MEETING, AND THE RULES WHICH ARE PRODUCED TO THE MEETING AND SIGNED BY THE CHAIRMAN FOR THE PURPOSES OF IDENTIFICATION, BE APPROVED AND THE DIRECTORS BE AUTHORIZED TO ESTABLISH SUCH Management For For FURTHER PLANS BASED ON THE LTIP AS THEY MAY CONSIDER NECESSARY IN RELATION TO EMPLOYEES IN OTHER COUNTRIES, WITH SUCH MODIFICATIONS AS MAY BE NECESSARY OR (DUE TO SPACE LIMITS, SEE PROXY MATERIAL FOR FULL PROPOSAL) THAT THE SHIRE GLOBAL EMPLOYEE STOCK PURCHASE PLAN (THE "GESPP") THE PRINCIPAL TERMS OF WHICH ARE SUMMARIZED IN APPENDIX 1 TO THE NOTICE OF ANNUAL GENERAL MEETING, AND THE RULES WHICH ARE PRODUCED TO THE MEETING AND SIGNED BY THE CHAIRMAN FOR THE PURPOSES OF IDENTIFICATION, BE APPROVED AND THE DIRECTORS BE AUTHORIZED TO ESTABLISH FURTHER PLANS BASED ON THE GESPP AS THEY MAY CONSIDER NECESSARY IN RELATION TO EMPLOYEES IN OTHER COUNTRIES, WITH SUCH MODIFICATIONS AS MAY BE NECESSARY OR (DUE TO SPACE LIMITS, SEE PROXY MATERIAL FOR FULL PROPOSAL) Management For For THAT THE AUTHORITY TO ALLOT RELEVANT SECURITIES (AS DEFINED IN THE COMPANY'S ARTICLES OF ASSOCIATION (THE "ARTICLES")) CONFERRED ON THE DIRECTORS BY ARTICLE 10 PARAGRAPH (B) OF THE ARTICLES BE RENEWED AND FOR THIS PURPOSE THE AUTHORIZED ALLOTMENT AMOUNT SHALL BE: (A) 9,854,; (B) SOLELY IN CONNECTION WITH AN ALLOTMENT PURSUANT TO AN OFFER BY WAY OF A RIGHTS ISSUE (AS DEFINED IN THE ARTICLES, BUT ONLY IF AND TO THE EXTENT THAT SUCH OFFER IS (DUE TO SPACE LIMITS, SEE PROXY MATERIAL FOR FULL PROPOSAL) Management For For THAT SUBJECT TO THE PASSING OF RESOLUTION 16, THE AUTHORITY TO ALLOT EQUITY SECURITIES (AS DEFINED IN THE COMPANY'S ARTICLES) WHOLLY FOR CASH, CONFERRED ON THE DIRECTORS BY ARTICLE 10 PARAGRAPH (D) OF THE ARTICLES, BE RENEWED AND FOR THIS PURPOSE THE NON PRE-EMPTIVE AMOUNT (AS DEFINED IN THE ARTICLES) SHALL BE 1,500,, 2015, AND ENDING ON THE EARLIER OF JULY 27, 2016, OR THE CONCLUSION OF THE ANNUAL GENERAL MEETING (DUE TO SPACE LIMITS, SEE PROXY MATERIAL FOR FULL PROPOSAL) Management For For THAT THE COMPANY BE AND IS HEREBY GENERALLY AND UNCONDITIONALLY AUTHORIZED: (A) PURSUANT TO ARTICLE 57 OF THE COMPANIES (JERSEY) LAW 1, PROVIDED THAT: (1) THE MAXIMUM NUMBER OF ORDINARY SHARES HEREBY AUTHORIZED TO BE PURCHASED IS 59,126,620; (2) THE MINIMUM PRICE, EXCLUSIVE OF ANY EXPENSES, WHICH MAY BE PAID FOR AN ORDINARY SHARE IS FIVE PENCE; (3) THE MAXIMUM PRICE, EXCLUSIVE OF ANY EXPENSES, WHICH MAY BE PAID FOR AN ORDINARY (DUE TO SPACE LIMITS, SEE PROXY MATERIAL FOR FULL PROPOSAL) Management For For TO APPROVE THAT A GENERAL MEETING OF THE COMPANY, OTHER THAN AN ANNUAL GENERAL MEETING, MAY BE CALLED ON NOT LESS THAT 14 CLEAR DAYS' NOTICE. Management Against Against EOG RESOURCES, INC. Security 26875P101 Meeting Type Annual Ticker Symbol EOG Meeting Date 30-Apr-2015 ISIN US26875P1012 Agenda 934142251 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JANET F. CLARK Management For For 1B. ELECTION OF DIRECTOR: CHARLES R. CRISP Management For For 1C. ELECTION OF DIRECTOR: JAMES C. DAY Management For For 1D. ELECTION OF DIRECTOR: H. LEIGHTON STEWARD Management For For 1E. ELECTION OF DIRECTOR: DONALD F. TEXTOR Management For For 1F. ELECTION OF DIRECTOR: WILLIAM R. THOMAS Management For For 1G. ELECTION OF DIRECTOR: FRANK G. WISNER Management For For 2. TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. STOCKHOLDER PROPOSAL CONCERNING PROXY ACCESS, IF PROPERLY PRESENTED. Shareholder For Against 5. STOCKHOLDER PROPOSAL CONCERNING A METHANE EMISSIONS REPORT, IF PROPERLY PRESENTED. Shareholder Against For BANK OF AMERICA CORPORATION Security Meeting Type Annual Ticker Symbol BAC Meeting Date 06-May-2015 ISIN US0605051046 Agenda 934150842 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: SHARON L. ALLEN Management For For 1B. ELECTION OF DIRECTOR: SUSAN S. BIES Management For For 1C. ELECTION OF DIRECTOR: JACK O. BOVENDER, JR. Management For For 1D. ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management For For 1E. ELECTION OF DIRECTOR: PIERRE J.P. DE WECK Management For For 1F. ELECTION OF DIRECTOR: ARNOLD W. DONALD Management For For 1G. ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management For For 1H. ELECTION OF DIRECTOR: LINDA P. HUDSON Management For For 1I. ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1J. ELECTION OF DIRECTOR: THOMAS J. MAY Management For For 1K. ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management For For 1L. ELECTION OF DIRECTOR: LIONEL L. NOWELL, III Management For For 1M. ELECTION OF DIRECTOR: R. DAVID YOST Management For For 2. APPROVING OUR EXECUTIVE COMPENSATION (AN ADVISORY, NON- BINDING "SAY ON PAY" RESOLUTION) Management For For 3. RATIFYING THE APPOINTMENT OF OUR REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2015 Management For For 4. APPROVING THE AMENDMENT AND RESTATEMENT OF THE BANK OF AMERICA CORPORATION 2 Management For For 5. STOCKHOLDER PROPOSAL - CLIMATE CHANGE REPORT Shareholder Against For 6. STOCKHOLDER PROPOSAL - LOBBYING REPORT Shareholder Against For 7. STOCKHOLDER PROPOSAL - STOCKHOLDER ACTION BY WRITTEN CONSENT Shareholder For Against 8. STOCKHOLDER PROPOSAL - STOCKHOLDER VALUE COMMITTEE Shareholder Against For ALEXION PHARMACEUTICALS, INC. Security Meeting Type Annual Ticker Symbol ALXN Meeting Date 06-May-2015 ISIN US0153511094 Agenda 934154674 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: LEONARD BELL Management For For 1B. ELECTION OF DIRECTOR: DAVID R. BRENNAN Management For For 1C. ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1D. ELECTION OF DIRECTOR: CHRISTOPHER J. COUGHLIN Management For For 1E. ELECTION OF DIRECTOR: DAVID L. HALLAL Management For For 1F. ELECTION OF DIRECTOR: JOHN T. MOLLEN Management For For 1G. ELECTION OF DIRECTOR: R. DOUGLAS NORBY Management For For 1H. ELECTION OF DIRECTOR: ALVIN S. PARVEN Management For For 1I. ELECTION OF DIRECTOR: ANDREAS RUMMELT Management For For 1J. ELECTION OF DIRECTOR: ANN M. VENEMAN Management For For 2. APPROVAL OF A NON-BINDING ADVISORY VOTE OF THE 2'S NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF APPOINTMENT BY THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS ALEXION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. TO APPROVE ALEXION'S 2 Management For For 5. TO REQUEST THE BOARD TO AMEND ALEXION'S GOVERNING DOCUMENTS TO ALLOW PROXY ACCESS. Shareholder For Against 6. TO REQUEST THE BOARD TO AMEND ALEXION'S GOVERNING DOCUMENTS TO GIVE SHAREHOLDERS OWNING 10% OF ALEXION STOCK THE POWER TO CALL A SPECIAL MEETING. Shareholder For Against SCRIPPS NETWORKS INTERACTIVE, INC. Security Meeting Type Annual Ticker Symbol SNI Meeting Date 12-May-2015 ISIN US8110651010 Agenda 934155474 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 JARL MOHN For For 2 NICHOLAS B. PAUMGARTEN For For 3 JEFFREY SAGANSKY For For 4 RONALD W. TYSOE For For AMERICAN INTERNATIONAL GROUP, INC. Security Meeting Type Annual Ticker Symbol AIG Meeting Date 13-May-2015 ISIN US0268747849 Agenda 934157226 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: W. DON CORNWELL Management For For 1B. ELECTION OF DIRECTOR: PETER R. FISHER Management For For 1C. ELECTION OF DIRECTOR: JOHN H. FITZPATRICK Management For For 1D. ELECTION OF DIRECTOR: PETER D. HANCOCK Management For For 1E. ELECTION OF DIRECTOR: WILLIAM G. JURGENSEN Management For For 1F. ELECTION OF DIRECTOR: CHRISTOPHER S. LYNCH Management For For 1G. ELECTION OF DIRECTOR: GEORGE L. MILES, JR. Management For For 1H. ELECTION OF DIRECTOR: HENRY S. MILLER Management For For 1I. ELECTION OF DIRECTOR: ROBERT S. MILLER Management For For 1J. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1K. ELECTION OF DIRECTOR: RONALD A. RITTENMEYER Management For For 1L. ELECTION OF DIRECTOR: DOUGLAS M. STEENLAND Management For For 1M. ELECTION OF DIRECTOR: THERESA M. STONE Management For For 2. TO VOTE, ON A NON-BINDING ADVISORY BASIS, TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. TO ACT UPON A PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For PIONEER NATURAL RESOURCES COMPANY Security Meeting Type Annual Ticker Symbol PXD Meeting Date 20-May-2015 ISIN US7237871071 Agenda 934162885 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: EDISON C. BUCHANAN Management For For 1B. ELECTION OF DIRECTOR: ANDREW F. CATES Management For For 1C. ELECTION OF DIRECTOR: TIMOTHY L. DOVE Management For For 1D. ELECTION OF DIRECTOR: PHILLIP A. GOBE Management For For 1E. ELECTION OF DIRECTOR: LARRY R. GRILLOT Management For For 1F. ELECTION OF DIRECTOR: STACY P. METHVIN Management For For 1G. ELECTION OF DIRECTOR: ROYCE W. MITCHELL Management For For 1H. ELECTION OF DIRECTOR: FRANK A. RISCH Management For For 1I. ELECTION OF DIRECTOR: SCOTT D. SHEFFIELD Management For For 1J. ELECTION OF DIRECTOR: J. KENNETH THOMPSON Management For For 1K. ELECTION OF DIRECTOR: PHOEBE A. WOOD Management For For 2. RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE OFFICER COMPENSATION Management For For 4. STOCKHOLDER PROPOSAL RELATING TO PROXY ACCESS Shareholder For Against OLD DOMINION FREIGHT LINE, INC. Security Meeting Type Annual Ticker Symbol ODFL Meeting Date 21-May-2015 ISIN US6795801009 Agenda 934189855 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 EARL E. CONGDON For For 2 DAVID S. CONGDON For For 3 J. PAUL BREITBACH For For 4 JOHN R. CONGDON, JR. For For 5 ROBERT G. CULP, III For For 6 JOHN D. KASARDA For For 7 LEO H. SUGGS For For 8 D. MICHAEL WRAY For For 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For LIBERTY MEDIA CORPORATION Security Meeting Type Annual Ticker Symbol LMCA Meeting Date 02-Jun-2015 ISIN US5312291025 Agenda 934196951 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 BRIAN M. DEEVY For For 2 GREGORY B. MAFFEI For For 3 ANDREA L. WONG For For 2. A PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. THE SAY-ON-PAY PROPOSAL, TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Against Against LIBERTY BROADBAND CORPORATION Security Meeting Type Annual Ticker Symbol LBRDA Meeting Date 02-Jun-2015 ISIN US5303071071 Agenda 934196963 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 J. DAVID WARGO For For 2. A PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. THE SAY-ON-PAY PROPOSAL, TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Against Against 4. THE SAY-ON-FREQUENCY PROPOSAL, TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY AT WHICH STOCKHOLDERS ARE PROVIDED AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management 1 Year Against 5. A PROPOSAL TO ADOPT THE LIBERTY BROADBAND CORPORATION 2(AMENDED AND RESTATED AS OF MARCH 11, 2015). Management For For WORKDAY, INC. Security 98138H101 Meeting Type Annual Ticker Symbol WDAY Meeting Date 03-Jun-2015 ISIN US98138H1014 Agenda 934195834 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 ANEEL BHUSRI For For 2 DAVID A. DUFFIELD For For 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS WORKDAY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2016. Management For For 3 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management 1 Year For LINKEDIN CORPORATION Security 53578A108 Meeting Type Annual Ticker Symbol LNKD Meeting Date 03-Jun-2015 ISIN US53578A1088 Agenda 934195872 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 LESLIE KILGORE For For 2 JEFFREY WEINER For For 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF LINKEDIN CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3 APPROVAL OF THE AMENDMENT OF THE 2(M) OF THE INTERNAL REVENUE CODE AND ADDING A PROVISION TO AUTOMATICALLY INCREASE THE NUMBER OF SHARES ISSUABLE THEREUNDER. Management For For 4 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION ("SAY-ON-PAY"). Management Against Against 5 STOCKHOLDER PROPOSAL REGARDING BOARD DIVERSITY. Shareholder For SALESFORCE.COM, INC. Security 79466L302 Meeting Type Annual Ticker Symbol CRM Meeting Date 04-Jun-2015 ISIN US79466L3024 Agenda 934194957 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARC R. BENIOFF Management For For 1B. ELECTION OF DIRECTOR: KEITH G. BLOCK Management For For 1C. ELECTION OF DIRECTOR: CRAIG A. CONWAY Management For For 1D. ELECTION OF DIRECTOR: ALAN G. HASSENFELD Management For For 1E. ELECTION OF DIRECTOR: COLIN L. POWELL Management For For 1F. ELECTION OF DIRECTOR: SANFORD R. ROBERTSON Management For For 1G. ELECTION OF DIRECTOR: JOHN V. ROOS Management For For 1H. ELECTION OF DIRECTOR: LAWRENCE J. TOMLINSON Management For For 1I. ELECTION OF DIRECTOR: ROBIN L. WASHINGTON Management For For 1J. ELECTION OF DIRECTOR: MAYNARD G. WEBB Management For For 1K. ELECTION OF DIRECTOR: SUSAN D. WOJCICKI Management For For 2. APPROVAL OF AN AMENDMENT TO INCREASE THE SHARES AVAILABLE FOR GRANT UNDER THE COMPANY'S 2 Management For For 3. APPROVAL OF AN AMENDMENT TO INCREASE THE SHARES AVAILABLE FOR PURCHASE UNDER THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN Management For For 4. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For 5. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management Against Against MASTERCARD INCORPORATED Security 57636Q104 Meeting Type Annual Ticker Symbol MA Meeting Date 09-Jun-2015 ISIN US57636Q1040 Agenda 934206295 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD HAYTHORNTHWAITE Management For For 1B. ELECTION OF DIRECTOR: AJAY BANGA Management For For 1C. ELECTION OF DIRECTOR: SILVIO BARZI Management For For 1D. ELECTION OF DIRECTOR: DAVID R. CARLUCCI Management For For 1E. ELECTION OF DIRECTOR: STEVEN J. FREIBERG Management For For 1F. ELECTION OF DIRECTOR: JULIUS GENACHOWSKI Management For For 1G. ELECTION OF DIRECTOR: MERIT E. JANOW Management For For 1H. ELECTION OF DIRECTOR: NANCY J. KARCH Management For For 1I. ELECTION OF DIRECTOR: MARC OLIVIE Management For For 1J. ELECTION OF DIRECTOR: RIMA QURESHI Management For For 1K. ELECTION OF DIRECTOR: JOSE OCTAVIO REYES LAGUNES Management For For 1L. ELECTION OF DIRECTOR: JACKSON P. TAI Management For For 1M. ELECTION OF DIRECTOR: EDWARD SUNING TIAN Management For For 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION Management For For 3. APPROVAL OF THE AMENDED AND RESTATED SENIOR EXECUTIVE ANNUAL INCENTIVE COMPENSATION PLAN Management For For 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2015 Management For For AMAZON.COM, INC. Security Meeting Type Annual Ticker Symbol AMZN Meeting Date 10-Jun-2015 ISIN US0231351067 Agenda 934198727 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JEFFREY P. BEZOS Management For For 1B. ELECTION OF DIRECTOR: TOM A. ALBERG Management For For 1C. ELECTION OF DIRECTOR: JOHN SEELY BROWN Management For For 1D. ELECTION OF DIRECTOR: WILLIAM B. GORDON Management For For 1E. ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For 1F. ELECTION OF DIRECTOR: JUDITH A. MCGRATH Management For For 1G. ELECTION OF DIRECTOR: ALAIN MONIE Management For For 1H. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1I. ELECTION OF DIRECTOR: THOMAS O. RYDER Management For For 1J. ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For 3. SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS FOR SHAREHOLDERS Shareholder Against For 4. SHAREHOLDER PROPOSAL REGARDING A REPORT CONCERNING CORPORATE POLITICAL CONTRIBUTIONS Shareholder Against For 5. SHAREHOLDER PROPOSAL REGARDING SUSTAINABILITY REPORTING Shareholder For Against 6. SHAREHOLDER PROPOSAL REGARDING A REPORT CONCERNING HUMAN RIGHTS RISKS Shareholder Against For LENDINGCLUB CORPORATION Security 52603A109 Meeting Type Annual Ticker Symbol LC Meeting Date 10-Jun-2015 ISIN US52603A1097 Agenda 934208530 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 DANIEL CIPORIN Withheld Against 2 JEFFREY CROWE For For 2. APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN OUR PROXY STATEMENT Management For For 3. APPROVE, ON A NON-BINDING ADVISORY BASIS, WHETHER TO HOLD A NON-BINDING, ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS EVERY ONE, TWO OR THREE YEARS Management 1 Year For 4. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For FACEBOOK INC. Security 30303M102 Meeting Type Annual Ticker Symbol FB Meeting Date 11-Jun-2015 ISIN US30303M1027 Agenda 934204378 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 MARC L. ANDREESSEN For For 2 ERSKINE B. BOWLES For For 3 S.D. DESMOND-HELLMANN For For 4 REED HASTINGS For For 5 JAN KOUM For For 6 SHERYL K. SANDBERG For For 7 PETER A. THIEL For For 8 MARK ZUCKERBERG For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS FACEBOOK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 Management For For 3. TO RE-APPROVE THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, SECTION 162(M) LIMITS OF OUR 2(M) Management Against Against 4. A STOCKHOLDER PROPOSAL REGARDING CHANGE IN STOCKHOLDER VOTING Shareholder For Against 5. A STOCKHOLDER PROPOSAL REGARDING AN ANNUAL SUSTAINABILITY REPORT Shareholder For Against 6. A STOCKHOLDER PROPOSAL REGARDING A HUMAN RIGHTS RISK ASSESSMENT Shareholder Against For SPLUNK INC. Security Meeting Type Annual Ticker Symbol SPLK Meeting Date 11-Jun-2015 ISIN US8486371045 Agenda 934205053 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF CLASS III DIRECTOR: STEPHEN NEWBERRY Management For For 1B. ELECTION OF CLASS III DIRECTOR: GRAHAM SMITH Management For For 1C. ELECTION OF CLASS III DIRECTOR: GODFREY SULLIVAN Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING JANUARY 31, 2016. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE PROXY STATEMENT. Management For For THE TJX COMPANIES, INC. Security Meeting Type Annual Ticker Symbol TJX Meeting Date 11-Jun-2015 ISIN US8725401090 Agenda 934208908 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: ZEIN ABDALLA Management For For 1B. ELECTION OF DIRECTOR: JOSE B. ALVAREZ Management For For 1C. ELECTION OF DIRECTOR: ALAN M. BENNETT Management For For 1D. ELECTION OF DIRECTOR: DAVID T. CHING Management For For 1E. ELECTION OF DIRECTOR: MICHAEL F. HINES Management For For 1F. ELECTION OF DIRECTOR: AMY B. LANE Management For For 1G. ELECTION OF DIRECTOR: CAROL MEYROWITZ Management For For 1H. ELECTION OF DIRECTOR: JOHN F. O'BRIEN Management For For 1I. ELECTION OF DIRECTOR: WILLOW B. SHIRE Management For For 1J. ELECTION OF DIRECTOR: WILLIAM H. SWANSON Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2016. Management For For 3. SAY ON PAY: ADVISORY APPROVAL OF TJX'S EXECUTIVE COMPENSATION. Management For For TIME WARNER INC. Security Meeting Type Annual Ticker Symbol TWX Meeting Date 19-Jun-2015 ISIN US8873173038 Agenda 934204784 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES L. BARKSDALE Management For For 1B. ELECTION OF DIRECTOR: WILLIAM P. BARR Management For For 1C. ELECTION OF DIRECTOR: JEFFREY L. BEWKES Management For For 1D. ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Management For For 1E. ELECTION OF DIRECTOR: ROBERT C. CLARK Management For For 1F. ELECTION OF DIRECTOR: MATHIAS DOPFNER Management For For 1G. ELECTION OF DIRECTOR: JESSICA P. EINHORN Management For For 1H. ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For 1I. ELECTION OF DIRECTOR: FRED HASSAN Management For For 1J. ELECTION OF DIRECTOR: KENNETH J. NOVACK Management For For 1K. ELECTION OF DIRECTOR: PAUL D. WACHTER Management For For 1L. ELECTION OF DIRECTOR: DEBORAH C. WRIGHT Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITOR. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL ON RIGHT TO ACT BY WRITTEN CONSENT. Shareholder For Against 5. SHAREHOLDER PROPOSAL ON TOBACCO DEPICTIONS IN FILMS. Shareholder Against For 6. SHAREHOLDER PROPOSAL ON GREENHOUSE GAS EMISSIONS REDUCTION TARGETS. Shareholder Against For YAHOO! INC. Security Meeting Type Annual Ticker Symbol YHOO Meeting Date 24-Jun-2015 ISIN US9843321061 Agenda 934220625 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID FILO Management For For 1B. ELECTION OF DIRECTOR: SUSAN M. JAMES Management For For 1C. ELECTION OF DIRECTOR: MAX R. LEVCHIN Management For For 1D. ELECTION OF DIRECTOR: MARISSA A. MAYER Management For For 1E. ELECTION OF DIRECTOR: THOMAS J. MCINERNEY Management For For 1F. ELECTION OF DIRECTOR: CHARLES R. SCHWAB Management Against Against 1G. ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Management For For 1H. ELECTION OF DIRECTOR: JANE E. SHAW, PH.D. Management For For 1I. ELECTION OF DIRECTOR: MAYNARD G. WEBB, JR. Management For For 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. SHAREHOLDER PROPOSAL REGARDING A BOARD COMMITTEE ON HUMAN RIGHTS, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against For 5. SHAREHOLDER PROPOSAL REGARDING A RIGHT TO ACT BY WRITTEN CONSENT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder For Against RESTORATION HARDWARE HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol RH Meeting Date 24-Jun-2015 ISIN US7612831005 Agenda 934226007 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 GARY FRIEDMAN For For 2 CARLOS ALBERINI For For 3 J. MICHAEL CHU For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Against Against 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED ACCOUNTING FIRM FOR THE 2 Management For For LIBERTY GLOBAL PLC. Security G5480U104 Meeting Type Annual Ticker Symbol LBTYA Meeting Date 25-Jun-2015 ISIN GB00B8W67662 Agenda 934219331 - Management Item Proposal Proposed by Vote For/Against Management 1. TO ELECT MICHAEL T. FRIES AS A DIRECTOR OF LIBERTY GLOBAL FOR A TERM EXPIRING AT THE ANNUAL GENERAL MEETING TO BE HELD IN 2018. Management For For 2. TO ELECT PAUL A. GOULD AS A DIRECTOR OF LIBERTY GLOBAL FOR A TERM EXPIRING AT THE ANNUAL GENERAL MEETING TO BE HELD IN 2018. Management For For 3. TO ELECT JOHN C. MALONE AS A DIRECTOR OF LIBERTY GLOBAL FOR A TERM EXPIRING AT THE ANNUAL GENERAL MEETING TO BE HELD IN 2018. Management For For 4. TO ELECT LARRY E. ROMRELL AS A DIRECTOR OF LIBERTY GLOBAL FOR A TERM EXPIRING AT THE ANNUAL GENERAL MEETING TO BE HELD IN 2018. Management For For 5. TO APPROVE ON AN ADVISORY BASIS THE ANNUAL REPORT ON THE IMPLEMENTATION OF THE DIRECTORS' COMPENSATION POLICY FOR THE YEAR ENDED DECEMBER 31, 2014, CONTAINED IN APPENDIX A OF THE PROXY STATEMENT (IN ACCORDANCE WITH REQUIREMENTS APPLICABLE TO U.K. COMPANIES). Management Against Against 6. TO RATIFY THE APPOINTMENT OF KPMG LLP (U.S.) AS LIBERTY GLOBAL'S INDEPENDENT AUDITOR FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For 7. TO APPOINT KPMG LLP (U.K.) AS LIBERTY GLOBAL'S U.K. STATUTORY AUDITOR UNDER THE U.K. COMPANIES ACT 2006 (TO HOLD OFFICE UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING AT WHICH ACCOUNTS ARE LAID BEFORE LIBERTY GLOBAL). Management For For 8. TO AUTHORIZE THE AUDIT COMMITTEE OF LIBERTY GLOBAL'S BOARD OF DIRECTORS TO DETERMINE THE U.K. STATUTORY AUDITOR'S COMPENSATION. Management For For Proxy Voting Report The Chesapeake Growth Fund 01-Jul-2014 To 30-Jun-2015 MICHAEL KORS HOLDINGS LIMITED Security G60754101 Meeting Type Annual Ticker Symbol KORS Meeting Date 31-Jul-2014 ISIN VGG607541015 Agenda 934047146 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN D. IDOL Management For For 1B. ELECTION OF DIRECTOR: SILAS K.F. CHOU Management For For 1C. ELECTION OF DIRECTOR: ANN MCLAUGHLIN KOROLOGOS Management For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 28, 2015. Management For For 3. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, EXECUTIVE COMPENSATION. Management For For LIBERTY MEDIA CORPORATION Security Meeting Type Annual Ticker Symbol LMCA Meeting Date 04-Aug-2014 ISIN US5312291025 Agenda 934051486 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 EVAN D. MALONE For For 2 DAVID E. RAPLEY For For 3 LARRY E. ROMRELL For For 2. A PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For LIBERTY INTERACTIVE CORPORATION Security 53071M104 Meeting Type Annual Ticker Symbol LINTA Meeting Date 04-Aug-2014 ISIN US53071M1045 Agenda 934051549 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 EVAN D. MALONE For For 2 DAVID E. RAPLEY For For 3 LARRY E. ROMRELL For For 2. THE SAY-ON-PAY PROPOSAL, TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. A PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For THE ESTEE LAUDER COMPANIES INC. Security Meeting Type Annual Ticker Symbol EL Meeting Date 14-Nov-2014 ISIN US5184391044 Agenda 934079636 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For For 1B. ELECTION OF DIRECTOR: WEI SUN CHRISTIANSON Management For For 1C. ELECTION OF DIRECTOR: FABRIZIO FREDA Management For For 1D. ELECTION OF DIRECTOR: JANE LAUDER Management For For 1E. ELECTION OF DIRECTOR: LEONARD A. LAUDER Management For For 2. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR THE 2 Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For ARUBA NETWORKS, INC. Security Meeting Type Annual Ticker Symbol ARUN Meeting Date 05-Dec-2014 ISIN US0431761065 Agenda 934089651 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 DOMINIC P. ORR For For 2 KEERTI MELKOTE For For 3 BERNARD GUIDON For For 4 EMMANUEL HERNANDEZ For For 5 MICHAEL R. KOUREY For For 6 WILLEM P. ROELANDTS For For 7 JUERGEN ROTTLER For For 8 DANIEL WARMENHOVEN For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2015. Management For For 3. APPROVAL, ON A NON-BINDING, ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For ACUITY BRANDS, INC. Security 00508Y102 Meeting Type Annual Ticker Symbol AYI Meeting Date 07-Jan-2015 ISIN US00508Y1029 Agenda 934103348 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 W. PATRICK BATTLE For For 2 PETER C. BROWNING For For 3 JAMES H. HANCE, JR. For For 4 RAY M. ROBINSON For For 5 NORMAN H. WESLEY For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For COSTCO WHOLESALE CORPORATION Security 22160K105 Meeting Type Annual Ticker Symbol COST Meeting Date 29-Jan-2015 ISIN US22160K1051 Agenda 934112309 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 JEFFREY H. BROTMAN For For 2 DANIEL J. EVANS For For 3 RICHARD A. GALANTI For For 4 JEFFREY S. RAIKES For For 5 JAMES D. SINEGAL For For 2. RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For 4. TO AMEND AND RESTATE THE COMPANY'S SIXTH RESTATED STOCK INCENTIVE PLAN. Management For For 5A. TO AMEND THE ARTICLES OF INCORPORATION TO REDUCE VOTING STANDARD FOR REMOVAL OF DIRECTORS. Management For For 5B. TO AMEND THE ARTICLES OF INCORPORATION TO REDUCE VOTING STANDARD FOR AMENDING THE ARTICLE DEALING WITH REMOVAL OF DIRECTORS FOR CAUSE. Management For For 6. SHAREHOLDER PROPOSAL TO REGULATE DIRECTOR TENURE. Shareholder Against For MONSANTO COMPANY Security 61166W101 Meeting Type Annual Ticker Symbol MON Meeting Date 30-Jan-2015 ISIN US61166W1018 Agenda 934110064 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: GREGORY H. BOYCE Management For For 1B. ELECTION OF DIRECTOR: JANICE L. FIELDS Management For For 1C. ELECTION OF DIRECTOR: HUGH GRANT Management For For 1D. ELECTION OF DIRECTOR: LAURA K. IPSEN Management For For 1E. ELECTION OF DIRECTOR: MARCOS M. LUTZ Management For For 1F. ELECTION OF DIRECTOR: C. STEVEN MCMILLAN Management For For 1G. ELECTION OF DIRECTOR: WILLIAM U. PARFET Management For For 1H. ELECTION OF DIRECTOR: GEORGE H. POSTE, PH.D., D.V.M. Management For For 1I. ELECTION OF DIRECTOR: ROBERT J. STEVENS Management For For 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. Management For For 3. ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. SHAREOWNER PROPOSAL: LOBBYING REPORT. Shareholder Against For 5. SHAREOWNER PROPOSAL: SHAREOWNER PROXY ACCESS. Shareholder For Against 6. SHAREOWNER PROPOSAL: INDEPENDENT BOARD CHAIRMAN. Shareholder Against For LIBERTY GLOBAL PLC. Security G5480U104 Meeting Type Special Ticker Symbol LBTYA Meeting Date 25-Feb-2015 ISIN GB00B8W67662 Agenda 934116268 - Management Item Proposal Proposed by Vote For/Against Management G1. TO APPROVE THE NEW ARTICLES PROPOSAL, A PROPOSAL TO ADOPT NEW ARTICLES OF ASSOCIATION, WHICH WILL CREATE AND AUTHORIZE THE ISSUANCE OF NEW CLASSES OF ORDINARY SHARES, DESIGNATED THE LILAC CLASS A ORDINARY SHARES, THE LILAC CLASS B ORDINARY SHARES AND THE LILAC CLASS C ORDINARY SHARES, WHICH WE COLLECTIVELY REFER TO AS THE LILAC ORDINARY SHARES, WHICH ARE INTENDED TO TRACK THE PERFORMANCE OF OUR OPERATIONS IN LATIN AMERICA AND THE CARIBBEAN (THE LILAC GROUP) AND MAKE CERTAIN CHANGES TO THE TERMS OF OUR (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). Management Against Against G2. TO APPROVE THE MANAGEMENT POLICIES PROPOSAL, A PROPOSAL TO ADOPT CERTAIN MANAGEMENT POLICIES IN RELATION TO, AMONG OTHER THINGS, THE ALLOCATION OF ASSETS, LIABILITIES AND OPPORTUNITIES BETWEEN THE LILAC GROUP AND THE LIBERTY GLOBAL GROUP. Management Against Against G3. TO APPROVE THE FUTURE CONSOLIDATION/SUB-DIVISION PROPOSAL, A PROPOSAL TO AUTHORIZE THE FUTURE CONSOLIDATION OR SUB-DIVISION OF ANY OR ALL SHARES OF THE COMPANY AND TO AMEND OUR NEW ARTICLES OF ASSOCIATION TO REFLECT THAT AUTHORITY. Management Against Against G4. TO APPROVE THE VOTING RIGHTS AMENDMENT PROPOSAL, A PROPOSAL TO APPROVE AN AMENDMENT TO THE PROVISION IN OUR ARTICLES OF ASSOCIATION GOVERNING VOTING ON THE VARIATION OF RIGHTS ATTACHED TO CLASSES OF OUR SHARES. Management Against Against G5. TO APPROVE THE SHARE BUY-BACK AGREEMENT PROPOSAL, A PROPOSAL TO APPROVE THE FORM OF AGREEMENT PURSUANT TO WHICH WE MAY CONDUCT CERTAIN SHARE REPURCHASES. Management Against Against G6. TO APPROVE THE DIRECTOR SECURITIES PURCHASE PROPOSAL A PROPOSAL TO APPROVE CERTAIN ARRANGEMENTS RELATING TO PURCHASES OF SECURITIES FROM OUR DIRECTORS. Management For For G7. TO APPROVE THE VIRGIN MEDIA SHARESAVE PROPOSAL, A PROPOSAL TO AMEND THE LIBERTY GLOBAL 2 Management For For 1A. TO APPROVE THE CLASS A ARTICLES PROPOSAL, A PROPOSAL TO APPROVE THE ADOPTION OF OUR NEW ARTICLES OF ASSOCIATION PURSUANT TO RESOLUTION 1 OF THE GENERAL MEETING (INCLUDING, WITHOUT LIMITATION, ANY VARIATIONS OR ABROGATIONS TO THE RIGHTS OF THE HOLDERS OF THE CLASS A ORDINARY SHARES AS A RESULT OF SUCH ADOPTION). Management Against Against 2A. TO APPROVE THE CLASS A VOTING RIGHTS PROPOSAL, A PROPOSAL TO APPROVE THE AMENDMENT OF OUR CURRENT AND NEW ARTICLES OF ASSOCIATION PURSUANT TO RESOLUTION 4 OF THE GENERAL MEETING (INCLUDING, WITHOUT LIMITATION, ALL MODIFICATIONS OF THE TERMS OF THE CLASS A ORDINARY SHARES WHICH MAY RESULT FROM SUCH AMENDMENT). Management Against Against APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 10-Mar-2015 ISIN US0378331005 Agenda 934118983 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: TIM COOK Management For For 1B. ELECTION OF DIRECTOR: AL GORE Management For For 1C. ELECTION OF DIRECTOR: BOB IGER Management For For 1D. ELECTION OF DIRECTOR: ANDREA JUNG Management For For 1E. ELECTION OF DIRECTOR: ART LEVINSON Management For For 1F. ELECTION OF DIRECTOR: RON SUGAR Management For For 1G. ELECTION OF DIRECTOR: SUE WAGNER Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 Management For For 3. AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For 4. THE AMENDMENT OF THE APPLE INC. EMPLOYEE STOCK PURCHASE PLAN Management For For 5. A SHAREHOLDER PROPOSAL BY THE NATIONAL CENTER FOR PUBLIC POLICY RESEARCH ENTITLED "RISK REPORT" Shareholder Against For 6. A SHAREHOLDER PROPOSAL BY MR. JAMES MCRITCHIE AND MR. JOHN HARRINGTON ENTITLED "PROXY ACCESS FOR SHAREHOLDERS" Shareholder Against For THE WALT DISNEY COMPANY Security Meeting Type Annual Ticker Symbol DIS Meeting Date 12-Mar-2015 ISIN US2546871060 Agenda 934118666 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: SUSAN E. ARNOLD Management For For 1B. ELECTION OF DIRECTOR: JOHN S. CHEN Management For For 1C. ELECTION OF DIRECTOR: JACK DORSEY Management For For 1D. ELECTION OF DIRECTOR: ROBERT A. IGER Management For For 1E. ELECTION OF DIRECTOR: FRED H. LANGHAMMER Management For For 1F. ELECTION OF DIRECTOR: AYLWIN B. LEWIS Management For For 1G. ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1H. ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1I. ELECTION OF DIRECTOR: SHERYL K. SANDBERG Management For For 1J. ELECTION OF DIRECTOR: ORIN C. SMITH Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2015. Management For For 3. TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management Against Against 4. TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO INDEPENDENT BOARD CHAIRMAN. Shareholder Against For 5. TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO ACCELERATION OF EXECUTIVE PAY. Shareholder Against For HUMANA INC. Security Meeting Type Annual Ticker Symbol HUM Meeting Date 16-Apr-2015 ISIN US4448591028 Agenda 934132387 - Management Item Proposal Proposed by Vote For/Against Management 1A) ELECTION OF DIRECTOR: KURT J. HILZINGER Management For For 1B) ELECTION OF DIRECTOR: BRUCE D. BROUSSARD Management For For 1C) ELECTION OF DIRECTOR: FRANK A. D'AMELIO Management For For 1D) ELECTION OF DIRECTOR: W. ROY DUNBAR Management For For 1E) ELECTION OF DIRECTOR: DAVID A. JONES, JR. Management For For 1F) ELECTION OF DIRECTOR: WILLIAM J. MCDONALD Management For For 1G) ELECTION OF DIRECTOR: WILLIAM E. MITCHELL Management For For 1H) ELECTION OF DIRECTOR: DAVID B. NASH, M.D. Management For For 1I) ELECTION OF DIRECTOR: JAMES J. O'BRIEN Management For For 1J) ELECTION OF DIRECTOR: MARISSA T. PETERSON Management For For 2. THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. THE APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2 Management For For ASML HOLDINGS N.V. Security N07059210 Meeting Type Annual Ticker Symbol ASML Meeting Date 22-Apr-2015 ISIN USN070592100 Agenda 934142706 - Management Item Proposal Proposed by Vote For/Against Management 4. DISCUSSION OF THE 2, INCLUDING ASML'S CORPORATE GOVERNANCE CHAPTER, AND PROPOSAL TO ADOPT THE FINANCIAL STATEMENTS FOR THE FINANCIAL YEAR 2014, AS PREPARED IN ACCORDANCE WITH DUTCH LAW. Management For For 5. PROPOSAL TO DISCHARGE THE MEMBERS OF THE BOARD OF MANAGEMENT FROM ALL LIABILITY FOR THEIR RESPONSIBILITIES IN THE FINANCIAL YEAR 2014. Management For For 6. PROPOSAL TO DISCHARGE THE MEMBERS OF THE SUPERVISORY BOARD FROM ALL LIABILITY FOR THEIR RESPONSIBILITIES IN THE FINANCIAL YEAR 2014. Management For For 8. PROPOSAL TO ADOPT A DIVIDEND OF EUR 0.70 PER ORDINARY SHARE OF EUR 0.09. Management For For 9. PROPOSAL TO ADOPT SOME ADJUSTMENTS TO THE REMUNERATION POLICY. Management For For PROPOSAL TO APPROVE THE NUMBER OF SHARES FOR THE BOARD OF MANAGEMENT. Management For For PROPOSAL TO APPROVE THE NUMBER OF STOCK OPTIONS AND/OR SHARES FOR EMPLOYEES. Management For For 13A PROPOSAL TO APPOINT MS. A. ARIS AS MEMBER OF THE SUPERVISORY BOARD, EFFECTIVE APRIL 22, 2015. Management For For 13B PROPOSAL TO APPOINT MR. G.J. KLEISTERLEE AS MEMBER OF THE SUPERVISORY BOARD, EFFECTIVE APRIL 22, 2015. Management For For 13C PROPOSAL TO APPOINT MR. R.D. SCHWALB AS MEMBER OF THE SUPERVISORY BOARD, EFFECTIVE APRIL 22, 2015. Management For For PROPOSAL TO APPOINT KPMG ACCOUNTANTS N.V. AS THE EXTERNAL AUDITOR FOR THE REPORTING YEAR 2016. Management For For 16A PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO ISSUE ORDINARY SHARES OR GRANT RIGHTS TO SUBSCRIBE FOR ORDINARY SHARES IN THE CAPITAL OF THE COMPANY, WHICH AUTHORIZATION IS LIMITED TO 5% OF THE ISSUED CAPITAL. Management For For 16B PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO RESTRICT OR EXCLUDE THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH THE ISSUE OF ORDINARY SHARES OR THE GRANTING OF RIGHTS TO SUBSCRIBE FOR ORDINARY SHARES AS DESCRIBES UNDER 16A. Management For For 16C PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO ISSUE ORDINARY SHARES OR GRANT RIGHTS TO SUBSCRIBE FOR ORDINARY SHARES IN THE CAPITAL OF THE COMPANY, FOR AN ADDITIONAL 5% OF THE ISSUED CAPITAL, ONLY TO BE USED IN CONNECTION WITH MERGERS, ACQUISITIONS AND / OR (STRATEGIC) ALLIANCES. Management For For 16D PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO RESTRICT OR EXCLUDE THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH THE ISSUE OF ORDINARY SHARES OR THE GRANTING OF RIGHTS TO SUBSCRIBE FOR ORDINARY SHARES AS DESCRIBED UNDER 16D. Management For For 17A PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO ACQUIRE ORDINARY SHARES IN THE COMPANY'S SHARE CAPITAL UP TO 10% OF THE ISSUED SHARE CAPITAL. Management For For 17B PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO ACQUIRE ADDITIONAL ORDINARY SHARES IN THE COMPANY'S SHARE CAPITAL UP TO 10% OF THE ISSUED SHARE CAPITAL. Management For For PROPOSAL TO CANCEL ORDINARY SHARES. Management For For ASML HOLDINGS N.V. Security N07059210 Meeting Type Annual Ticker Symbol ASML Meeting Date 22-Apr-2015 ISIN USN070592100 Agenda 934163940 - Management Item Proposal Proposed by Vote For/Against Management 4. DISCUSSION OF THE 2, INCLUDING ASML'S CORPORATE GOVERNANCE CHAPTER, AND PROPOSAL TO ADOPT THE FINANCIAL STATEMENTS FOR THE FINANCIAL YEAR 2014, AS PREPARED IN ACCORDANCE WITH DUTCH LAW. Management For For 5. PROPOSAL TO DISCHARGE THE MEMBERS OF THE BOARD OF MANAGEMENT FROM ALL LIABILITY FOR THEIR RESPONSIBILITIES IN THE FINANCIAL YEAR 2014. Management For For 6. PROPOSAL TO DISCHARGE THE MEMBERS OF THE SUPERVISORY BOARD FROM ALL LIABILITY FOR THEIR RESPONSIBILITIES IN THE FINANCIAL YEAR 2014. Management For For 8. PROPOSAL TO ADOPT A DIVIDEND OF EUR 0.70 PER ORDINARY SHARE OF EUR 0.09. Management For For 9. PROPOSAL TO ADOPT SOME ADJUSTMENTS TO THE REMUNERATION POLICY. Management For For PROPOSAL TO APPROVE THE NUMBER OF SHARES FOR THE BOARD OF MANAGEMENT. Management For For PROPOSAL TO APPROVE THE NUMBER OF STOCK OPTIONS AND/OR SHARES FOR EMPLOYEES. Management For For 13A PROPOSAL TO APPOINT MS. A. ARIS AS MEMBER OF THE SUPERVISORY BOARD, EFFECTIVE APRIL 22, 2015. Management For For 13B PROPOSAL TO APPOINT MR. G.J. KLEISTERLEE AS MEMBER OF THE SUPERVISORY BOARD, EFFECTIVE APRIL 22, 2015. Management For For 13C PROPOSAL TO APPOINT MR. R.D. SCHWALB AS MEMBER OF THE SUPERVISORY BOARD, EFFECTIVE APRIL 22, 2015. Management For For PROPOSAL TO APPOINT KPMG ACCOUNTANTS N.V. AS THE EXTERNAL AUDITOR FOR THE REPORTING YEAR 2016. Management For For 16A PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO ISSUE ORDINARY SHARES OR GRANT RIGHTS TO SUBSCRIBE FOR ORDINARY SHARES IN THE CAPITAL OF THE COMPANY, WHICH AUTHORIZATION IS LIMITED TO 5% OF THE ISSUED CAPITAL. Management For For 16B PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO RESTRICT OR EXCLUDE THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH THE ISSUE OF ORDINARY SHARES OR THE GRANTING OF RIGHTS TO SUBSCRIBE FOR ORDINARY SHARES AS DESCRIBES UNDER 16A. Management For For 16C PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO ISSUE ORDINARY SHARES OR GRANT RIGHTS TO SUBSCRIBE FOR ORDINARY SHARES IN THE CAPITAL OF THE COMPANY, FOR AN ADDITIONAL 5% OF THE ISSUED CAPITAL, ONLY TO BE USED IN CONNECTION WITH MERGERS, ACQUISITIONS AND / OR (STRATEGIC) ALLIANCES. Management For For 16D PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO RESTRICT OR EXCLUDE THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH THE ISSUE OF ORDINARY SHARES OR THE GRANTING OF RIGHTS TO SUBSCRIBE FOR ORDINARY SHARES AS DESCRIBED UNDER 16D. Management For For 17A PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO ACQUIRE ORDINARY SHARES IN THE COMPANY'S SHARE CAPITAL UP TO 10% OF THE ISSUED SHARE CAPITAL. Management For For 17B PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO ACQUIRE ADDITIONAL ORDINARY SHARES IN THE COMPANY'S SHARE CAPITAL UP TO 10% OF THE ISSUED SHARE CAPITAL. Management For For PROPOSAL TO CANCEL ORDINARY SHARES. Management For For SVB FINANCIAL GROUP Security 78486Q101 Meeting Type Annual Ticker Symbol SIVB Meeting Date 23-Apr-2015 ISIN US78486Q1013 Agenda 934136501 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 GREG W. BECKER For For 2 ERIC A. BENHAMOU For For 3 DAVID M. CLAPPER For For 4 ROGER F. DUNBAR For For 5 JOEL P. FRIEDMAN For For 6 C. RICHARD KRAMLICH For For 7 LATA KRISHNAN For For 8 JEFFREY N. MAGGIONCALDA For For 9 KATE D. MITCHELL For For 10 JOHN F. ROBINSON For For 11 GAREN K. STAGLIN For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, OUR EXECUTIVE COMPENSATION. Management For For THE BOEING COMPANY Security Meeting Type Annual Ticker Symbol BA Meeting Date 27-Apr-2015 ISIN US0970231058 Agenda 934137717 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For 1B. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1C. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1D. ELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. Management For For 1E. ELECTION OF DIRECTOR: LAWRENCE W. KELLNER Management For For 1F. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1G. ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For 1H. ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1I. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 1J. ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For 2. APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2015. Management For For 4. AMEND EXISTING CLAWBACK POLICY. Shareholder Against For 5. INDEPENDENT BOARD CHAIRMAN. Shareholder Against For 6. RIGHT TO ACT BY WRITTEN CONSENT. Shareholder For Against 7. FURTHER REPORT ON LOBBYING ACTIVITIES. Shareholder Against For FIESTA RESTAURANT GROUP INC Security 31660B101 Meeting Type Annual Ticker Symbol FRGI Meeting Date 28-Apr-2015 ISIN US31660B1017 Agenda 934141069 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 JACK A. SMITH For For 2 NICHOLAS DARAVIRAS For For 2. TO ADOPT, ON AN ADVISORY BASIS, A RESOLUTION APPROVING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE PROXY STATEMENT UNDER "EXECUTIVE COMPENSATION." Management For For 3. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF FIESTA RESTAURANT GROUP, INC. FOR THE 2 Management For For CITIGROUP INC. Security Meeting Type Annual Ticker Symbol C Meeting Date 28-Apr-2015 ISIN US1729674242 Agenda 934141160 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL L. CORBAT Management For For 1B. ELECTION OF DIRECTOR: DUNCAN P. HENNES Management For For 1C. ELECTION OF DIRECTOR: PETER B. HENRY Management For For 1D. ELECTION OF DIRECTOR: FRANZ B. HUMER Management For For 1E. ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Management For For 1F. ELECTION OF DIRECTOR: GARY M. REINER Management For For 1G. ELECTION OF DIRECTOR: JUDITH RODIN Management For For 1H. ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Management For For 1I. ELECTION OF DIRECTOR: JOAN E. SPERO Management For For 1J. ELECTION OF DIRECTOR: DIANA L. TAYLOR Management For For 1K. ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Management For For 1L. ELECTION OF DIRECTOR: JAMES S. TURLEY Management For For 1M. ELECTION OF DIRECTOR: ERNESTO ZEDILLO PONCE DE LEON Management For For 2. PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 3. ADVISORY APPROVAL OF CITI'S 2 Management Against Against 4. APPROVAL OF AN AMENDMENT TO THE CITIGROUP 2 Management For For 5. STOCKHOLDER PROPOSAL REQUESTING PROXY ACCESS FOR SHAREHOLDERS. Shareholder For For 6. STOCKHOLDER PROPOSAL REQUESTING A REPORT ON LOBBYING AND GRASSROOTS LOBBYING CONTRIBUTIONS. Shareholder Against For 7. STOCKHOLDER PROPOSAL REQUESTING AN AMENDMENT TO THE GENERAL CLAWBACK POLICY. Shareholder Against For 8. STOCKHOLDER PROPOSAL REQUESTING A BY-LAW AMENDMENT TO EXCLUDE FROM THE BOARD OF DIRECTORS' AUDIT COMMITTEE ANY DIRECTOR WHO WAS A DIRECTOR AT A PUBLIC COMPANY WHILE THAT COMPANY FILED FOR REORGANIZATION UNDER CHAPTER 11. Shareholder Against For 9. STOCKHOLDER PROPOSAL REQUESTING A REPORT REGARDING THE VESTING OF EQUITY-BASED AWARDS FOR SENIOR EXECUTIVES DUE TO A VOLUNTARY RESIGNATION TO ENTER GOVERNMENT SERVICE. Shareholder Against For HANESBRANDS INC. Security Meeting Type Annual Ticker Symbol HBI Meeting Date 28-Apr-2015 ISIN US4103451021 Agenda 934143962 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 BOBBY J. GRIFFIN For For 2 JAMES C. JOHNSON For For 3 JESSICA T. MATHEWS For For 4 FRANCK J. MOISON For For 5 ROBERT F. MORAN For For 6 J. PATRICK MULCAHY For For 7 RONALD L. NELSON For For 8 RICHARD A. NOLL For For 9 ANDREW J. SCHINDLER For For 10 DAVID V. SINGER For For 11 ANN E. ZIEGLER For For 2. TO APPROVE, ON AN ADVISORY BASIS, EXECUTIVE COMPENSATION AS DESCRIBED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS HANESBRANDS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR HANESBRANDS' 2 Management For For EOG RESOURCES, INC. Security 26875P101 Meeting Type Annual Ticker Symbol EOG Meeting Date 30-Apr-2015 ISIN US26875P1012 Agenda 934142251 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JANET F. CLARK Management For For 1B. ELECTION OF DIRECTOR: CHARLES R. CRISP Management For For 1C. ELECTION OF DIRECTOR: JAMES C. DAY Management For For 1D. ELECTION OF DIRECTOR: H. LEIGHTON STEWARD Management For For 1E. ELECTION OF DIRECTOR: DONALD F. TEXTOR Management For For 1F. ELECTION OF DIRECTOR: WILLIAM R. THOMAS Management For For 1G. ELECTION OF DIRECTOR: FRANK G. WISNER Management For For 2. TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. STOCKHOLDER PROPOSAL CONCERNING PROXY ACCESS, IF PROPERLY PRESENTED. Shareholder For Against 5. STOCKHOLDER PROPOSAL CONCERNING A METHANE EMISSIONS REPORT, IF PROPERLY PRESENTED. Shareholder Against For BANK OF AMERICA CORPORATION Security Meeting Type Annual Ticker Symbol BAC Meeting Date 06-May-2015 ISIN US0605051046 Agenda 934150842 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: SHARON L. ALLEN Management For For 1B. ELECTION OF DIRECTOR: SUSAN S. BIES Management For For 1C. ELECTION OF DIRECTOR: JACK O. BOVENDER, JR. Management For For 1D. ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management For For 1E. ELECTION OF DIRECTOR: PIERRE J.P. DE WECK Management For For 1F. ELECTION OF DIRECTOR: ARNOLD W. DONALD Management For For 1G. ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management For For 1H. ELECTION OF DIRECTOR: LINDA P. HUDSON Management For For 1I. ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1J. ELECTION OF DIRECTOR: THOMAS J. MAY Management For For 1K. ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management For For 1L. ELECTION OF DIRECTOR: LIONEL L. NOWELL, III Management For For 1M. ELECTION OF DIRECTOR: R. DAVID YOST Management For For 2. APPROVING OUR EXECUTIVE COMPENSATION (AN ADVISORY, NON- BINDING "SAY ON PAY" RESOLUTION) Management For For 3. RATIFYING THE APPOINTMENT OF OUR REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2015 Management For For 4. APPROVING THE AMENDMENT AND RESTATEMENT OF THE BANK OF AMERICA CORPORATION 2 Management For For 5. STOCKHOLDER PROPOSAL - CLIMATE CHANGE REPORT Shareholder Against For 6. STOCKHOLDER PROPOSAL - LOBBYING REPORT Shareholder Against For 7. STOCKHOLDER PROPOSAL - STOCKHOLDER ACTION BY WRITTEN CONSENT Shareholder For Against 8. STOCKHOLDER PROPOSAL - STOCKHOLDER VALUE COMMITTEE Shareholder Against For ALEXION PHARMACEUTICALS, INC. Security Meeting Type Annual Ticker Symbol ALXN Meeting Date 06-May-2015 ISIN US0153511094 Agenda 934154674 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: LEONARD BELL Management For For 1B. ELECTION OF DIRECTOR: DAVID R. BRENNAN Management For For 1C. ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1D. ELECTION OF DIRECTOR: CHRISTOPHER J. COUGHLIN Management For For 1E. ELECTION OF DIRECTOR: DAVID L. HALLAL Management For For 1F. ELECTION OF DIRECTOR: JOHN T. MOLLEN Management For For 1G. ELECTION OF DIRECTOR: R. DOUGLAS NORBY Management For For 1H. ELECTION OF DIRECTOR: ALVIN S. PARVEN Management For For 1I. ELECTION OF DIRECTOR: ANDREAS RUMMELT Management For For 1J. ELECTION OF DIRECTOR: ANN M. VENEMAN Management For For 2. APPROVAL OF A NON-BINDING ADVISORY VOTE OF THE 2'S NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF APPOINTMENT BY THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS ALEXION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. TO APPROVE ALEXION'S 2 Management For For 5. TO REQUEST THE BOARD TO AMEND ALEXION'S GOVERNING DOCUMENTS TO ALLOW PROXY ACCESS. Shareholder For Against 6. TO REQUEST THE BOARD TO AMEND ALEXION'S GOVERNING DOCUMENTS TO GIVE SHAREHOLDERS OWNING 10% OF ALEXION STOCK THE POWER TO CALL A SPECIAL MEETING. Shareholder For Against MELLANOX TECHNOLOGIES LTD. Security M51363113 Meeting Type Annual Ticker Symbol MLNX Meeting Date 11-May-2015 ISIN IL0011017329 Agenda 934184603 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: EYAL WALDMAN Management For For 1B. ELECTION OF DIRECTOR: IRWIN FEDERMAN Management For For 1C. ELECTION OF DIRECTOR: DOV BAHARAV Management For For 1D. ELECTION OF DIRECTOR: GLENDA DORCHAK Management For For 1E. ELECTION OF DIRECTOR: THOMAS WEATHERFORD Management For For 2. APPROVAL OF (I) AN INCREASE IN THE ANNUAL BASE SALARY OF EYAL WALDMAN FROM $465,000 TO $515,, 2015, (II) THE CONTRIBUTIONS TO ISRAELI SEVERANCE, PENSION AND EDUCATION FUNDS OF UP TO AN AGGREGATE OF 21% OF MR. WALDMAN'S BASE SALARY FROM TIME TO TIME AND (III) A CASH BONUS TO BE PAID TO MR. WALDMAN IN THE AMOUNT OF $250,, 2014. BY RETURNING THIS PROXY, THE HOLDER CERTIFIES THEY HAVE NO PERSONAL INTEREST. IF THEY DO, PLEASE CONTACT YOUR BROKER. Management Against Against 3. APPROVAL OF THE GRANT TO MR. WALDMAN OF 80,'S EXISTING GLOBAL SHARE INCENTIVE PLAN (2006), PREVIOUSLY APPROVED BY SHAREHOLDERS. BY RETURNING THIS PROXY, THE HOLDER CERTIFIES THEY HAVE NO PERSONAL INTEREST. IF THEY DO, PLEASE CONTACT YOUR BROKER. Management For For 4. ADVISORY APPROVAL OF THE COMPENSATION OF MELLANOX'S NAMED EXECUTIVE OFFICERS. Management Against Against 5. APPROVAL OF THE PURCHASE OF LIABILITY INSURANCE FOR DIRECTORS AND OFFICERS OF MELLANOX AND ITS SUBSIDIARIES AND TO ENTITLE ALL THE DIRECTORS AND OFFICERS OF MELLANOX AND ITS SUBSIDIARIES, THAT MAY SERVE FROM TIME TO TIME, AS PART OF SUCH DIRECTORS' AND OFFICERS' REMUNERATION, TO BENEFIT FROM SUCH INSURANCE COVERAGE. BY RETURNING THIS PROXY, THE HOLDER CERTIFIES THEY HAVE NO PERSONAL INTEREST. IF THEY DO, PLEASE CONTACT YOUR BROKER. Management Against Against 6. APPROVAL OF CERTAIN CHANGES TO THE ANNUAL RETAINER FEES PAID TO NON- EMPLOYEE DIRECTORS AND AN AMENDMENT TO THE NON-EMPLOYEE DIRECTOR OPTION GRANT POLICY. BY RETURNING THIS PROXY, THE HOLDER CERTIFIES THEY HAVE NO PERSONAL INTEREST. IF THEY DO, PLEASE CONTACT YOUR BROKER. Management For For 7. APPROVAL OF THE INCREASE OF MELLANOX'S AUTHORIZED SHARE CAPITAL AND RELATED AMENDMENT TO MELLANOX'S ARTICLES OF ASSOCIATION. Management Against Against 8. APPROVAL OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MELLANOX'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2'S FISCAL 2 Management For For SCRIPPS NETWORKS INTERACTIVE, INC. Security Meeting Type Annual Ticker Symbol SNI Meeting Date 12-May-2015 ISIN US8110651010 Agenda 934155474 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 JARL MOHN For For 2 NICHOLAS B. PAUMGARTEN For For 3 JEFFREY SAGANSKY For For 4 RONALD W. TYSOE For For THE MIDDLEBY CORPORATION Security Meeting Type Annual Ticker Symbol MIDD Meeting Date 12-May-2015 ISIN US5962781010 Agenda 934162746 - Management Item Proposal Proposed by Vote For/Against Management ELECTION OF DIRECTOR: SELIM A. BASSOUL Management For For ELECTION OF DIRECTOR: SARAH PALISI CHAPIN Management For For ELECTION OF DIRECTOR: ROBERT B. LAMB Management For For ELECTION OF DIRECTOR: JOHN R. MILLER III Management For For ELECTION OF DIRECTOR: GORDON O'BRIEN Management For For ELECTION OF DIRECTOR: PHILIP G. PUTNAM Management For For ELECTION OF DIRECTOR: SABIN C. STREETER Management For For 2 APPROVAL, BY AN ADVISORY VOTE, OF THE 2'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION ("SEC"). Management Against Against 3 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE CURRENT FISCAL YEAR ENDING JANUARY 2, 2016. Management For For PIONEER NATURAL RESOURCES COMPANY Security Meeting Type Annual Ticker Symbol PXD Meeting Date 20-May-2015 ISIN US7237871071 Agenda 934162885 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: EDISON C. BUCHANAN Management For For 1B. ELECTION OF DIRECTOR: ANDREW F. CATES Management For For 1C. ELECTION OF DIRECTOR: TIMOTHY L. DOVE Management For For 1D. ELECTION OF DIRECTOR: PHILLIP A. GOBE Management For For 1E. ELECTION OF DIRECTOR: LARRY R. GRILLOT Management For For 1F. ELECTION OF DIRECTOR: STACY P. METHVIN Management For For 1G. ELECTION OF DIRECTOR: ROYCE W. MITCHELL Management For For 1H. ELECTION OF DIRECTOR: FRANK A. RISCH Management For For 1I. ELECTION OF DIRECTOR: SCOTT D. SHEFFIELD Management For For 1J. ELECTION OF DIRECTOR: J. KENNETH THOMPSON Management For For 1K. ELECTION OF DIRECTOR: PHOEBE A. WOOD Management For For 2. RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE OFFICER COMPENSATION Management For For 4. STOCKHOLDER PROPOSAL RELATING TO PROXY ACCESS Shareholder For Against GRUBHUB INC. Security Meeting Type Annual Ticker Symbol GRUB Meeting Date 20-May-2015 ISIN US4001101025 Agenda 934172153 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 J. WILLIAM GURLEY For For 2 MATTHEW MALONEY For For 3 BRIAN MCANDREWS For For 2. TO RATIFY THE APPOINTMENT OF CROWE HORWATH LLP AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. TO APPROVE THE ADOPTION OF THE GRUBHUB INC. 2015 LONG-TERM INCENTIVE PLAN. Management For For OLD DOMINION FREIGHT LINE, INC. Security Meeting Type Annual Ticker Symbol ODFL Meeting Date 21-May-2015 ISIN US6795801009 Agenda 934189855 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 EARL E. CONGDON For For 2 DAVID S. CONGDON For For 3 J. PAUL BREITBACH For For 4 JOHN R. CONGDON, JR. For For 5 ROBERT G. CULP, III For For 6 JOHN D. KASARDA For For 7 LEO H. SUGGS For For 8 D. MICHAEL WRAY For For 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For LIBERTY MEDIA CORPORATION Security Meeting Type Annual Ticker Symbol LMCA Meeting Date 02-Jun-2015 ISIN US5312291025 Agenda 934196951 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 BRIAN M. DEEVY For For 2 GREGORY B. MAFFEI For For 3 ANDREA L. WONG For For 2. A PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. THE SAY-ON-PAY PROPOSAL, TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Against Against LIBERTY BROADBAND CORPORATION Security Meeting Type Annual Ticker Symbol LBRDA Meeting Date 02-Jun-2015 ISIN US5303071071 Agenda 934196963 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 J. DAVID WARGO For For 2. A PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. THE SAY-ON-PAY PROPOSAL, TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Against Against 4. THE SAY-ON-FREQUENCY PROPOSAL, TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY AT WHICH STOCKHOLDERS ARE PROVIDED AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management 1 Year Against 5. A PROPOSAL TO ADOPT THE LIBERTY BROADBAND CORPORATION 2(AMENDED AND RESTATED AS OF MARCH 11, 2015). Management For For TWITTER, INC. Security 90184L102 Meeting Type Annual Ticker Symbol TWTR Meeting Date 03-Jun-2015 ISIN US90184L1026 Agenda 934189526 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 DAVID ROSENBLATT For For 2 EVAN WILLIAMS For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY OF FUTURE STOCKHOLDER ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management 1 Year For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For WORKDAY, INC. Security 98138H101 Meeting Type Annual Ticker Symbol WDAY Meeting Date 03-Jun-2015 ISIN US98138H1014 Agenda 934195834 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 ANEEL BHUSRI For For 2 DAVID A. DUFFIELD For For 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS WORKDAY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2016. Management For For 3 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management 1 Year For LINKEDIN CORPORATION Security 53578A108 Meeting Type Annual Ticker Symbol LNKD Meeting Date 03-Jun-2015 ISIN US53578A1088 Agenda 934195872 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 LESLIE KILGORE For For 2 JEFFREY WEINER For For 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF LINKEDIN CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3 APPROVAL OF THE AMENDMENT OF THE 2(M) OF THE INTERNAL REVENUE CODE AND ADDING A PROVISION TO AUTOMATICALLY INCREASE THE NUMBER OF SHARES ISSUABLE THEREUNDER. Management For For 4 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION ("SAY-ON-PAY"). Management Against Against 5 STOCKHOLDER PROPOSAL REGARDING BOARD DIVERSITY. Shareholder For LULULEMON ATHLETICA INC. Security Meeting Type Annual Ticker Symbol LULU Meeting Date 03-Jun-2015 ISIN US5500211090 Agenda 934199539 - Management Item Proposal Proposed by Vote For/Against Management 1 DIRECTOR Management 1 STEVEN J. COLLINS For For 2 MARTHA A.M. MORFITT For For 3 RHODA M. PITCHER For For 4 EMILY WHITE For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2016. Management For For 3. A STOCKHOLDER PROPOSAL BY PEOPLE FOR THE ETHICAL TREATMENT OF ANIMALS THAT WOULD ASK THE BOARD OF DIRECTORS "TO ENACT A POLICY THAT WILL ENSURE THAT NO DOWN PRODUCTS ARE SOLD BY LULULEMON." Shareholder Against For SALESFORCE.COM, INC. Security 79466L302 Meeting Type Annual Ticker Symbol CRM Meeting Date 04-Jun-2015 ISIN US79466L3024 Agenda 934194957 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARC R. BENIOFF Management For For 1B. ELECTION OF DIRECTOR: KEITH G. BLOCK Management For For 1C. ELECTION OF DIRECTOR: CRAIG A. CONWAY Management For For 1D. ELECTION OF DIRECTOR: ALAN G. HASSENFELD Management For For 1E. ELECTION OF DIRECTOR: COLIN L. POWELL Management For For 1F. ELECTION OF DIRECTOR: SANFORD R. ROBERTSON Management For For 1G. ELECTION OF DIRECTOR: JOHN V. ROOS Management For For 1H. ELECTION OF DIRECTOR: LAWRENCE J. TOMLINSON Management For For 1I. ELECTION OF DIRECTOR: ROBIN L. WASHINGTON Management For For 1J. ELECTION OF DIRECTOR: MAYNARD G. WEBB Management For For 1K. ELECTION OF DIRECTOR: SUSAN D. WOJCICKI Management For For 2. APPROVAL OF AN AMENDMENT TO INCREASE THE SHARES AVAILABLE FOR GRANT UNDER THE COMPANY'S 2 Management For For 3. APPROVAL OF AN AMENDMENT TO INCREASE THE SHARES AVAILABLE FOR PURCHASE UNDER THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN Management For For 4. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For 5. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management Against Against TESLA MOTORS, INC. Security 88160R101 Meeting Type Annual Ticker Symbol TSLA Meeting Date 09-Jun-2015 ISIN US88160R1014 Agenda 934201118 - Management Item Proposal Proposed by Vote For/Against Management ELECTION OF DIRECTOR: ANTONIO J. GRACIAS Management For For ELECTION OF DIRECTOR: KIMBAL MUSK Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS TESLA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. A STOCKHOLDER PROPOSAL BY MR. MARK PETERS. Shareholder Against For 4. A STOCKHOLDER PROPOSAL BY MS. ELIZABETH FARRELL PETERS. Shareholder Against For MASTERCARD INCORPORATED Security 57636Q104 Meeting Type Annual Ticker Symbol MA Meeting Date 09-Jun-2015 ISIN US57636Q1040 Agenda 934206295 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD HAYTHORNTHWAITE Management For For 1B. ELECTION OF DIRECTOR: AJAY BANGA Management For For 1C. ELECTION OF DIRECTOR: SILVIO BARZI Management For For 1D. ELECTION OF DIRECTOR: DAVID R. CARLUCCI Management For For 1E. ELECTION OF DIRECTOR: STEVEN J. FREIBERG Management For For 1F. ELECTION OF DIRECTOR: JULIUS GENACHOWSKI Management For For 1G. ELECTION OF DIRECTOR: MERIT E. JANOW Management For For 1H. ELECTION OF DIRECTOR: NANCY J. KARCH Management For For 1I. ELECTION OF DIRECTOR: MARC OLIVIE Management For For 1J. ELECTION OF DIRECTOR: RIMA QURESHI Management For For 1K. ELECTION OF DIRECTOR: JOSE OCTAVIO REYES LAGUNES Management For For 1L. ELECTION OF DIRECTOR: JACKSON P. TAI Management For For 1M. ELECTION OF DIRECTOR: EDWARD SUNING TIAN Management For For 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION Management For For 3. APPROVAL OF THE AMENDED AND RESTATED SENIOR EXECUTIVE ANNUAL INCENTIVE COMPENSATION PLAN Management For For 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2015 Management For For AMAZON.COM, INC. Security Meeting Type Annual Ticker Symbol AMZN Meeting Date 10-Jun-2015 ISIN US0231351067 Agenda 934198727 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JEFFREY P. BEZOS Management For For 1B. ELECTION OF DIRECTOR: TOM A. ALBERG Management For For 1C. ELECTION OF DIRECTOR: JOHN SEELY BROWN Management For For 1D. ELECTION OF DIRECTOR: WILLIAM B. GORDON Management For For 1E. ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For 1F. ELECTION OF DIRECTOR: JUDITH A. MCGRATH Management For For 1G. ELECTION OF DIRECTOR: ALAIN MONIE Management For For 1H. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1I. ELECTION OF DIRECTOR: THOMAS O. RYDER Management For For 1J. ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For 3. SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS FOR SHAREHOLDERS Shareholder Against For 4. SHAREHOLDER PROPOSAL REGARDING A REPORT CONCERNING CORPORATE POLITICAL CONTRIBUTIONS Shareholder Against For 5. SHAREHOLDER PROPOSAL REGARDING SUSTAINABILITY REPORTING Shareholder For Against 6. SHAREHOLDER PROPOSAL REGARDING A REPORT CONCERNING HUMAN RIGHTS RISKS Shareholder Against For LENDINGCLUB CORPORATION Security 52603A109 Meeting Type Annual Ticker Symbol LC Meeting Date 10-Jun-2015 ISIN US52603A1097 Agenda 934208530 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 DANIEL CIPORIN Withheld Against 2 JEFFREY CROWE For For 2. APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN OUR PROXY STATEMENT Management For For 3. APPROVE, ON A NON-BINDING ADVISORY BASIS, WHETHER TO HOLD A NON-BINDING, ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS EVERY ONE, TWO OR THREE YEARS Management 1 Year For 4. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For FACEBOOK INC. Security 30303M102 Meeting Type Annual Ticker Symbol FB Meeting Date 11-Jun-2015 ISIN US30303M1027 Agenda 934204378 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 MARC L. ANDREESSEN For For 2 ERSKINE B. BOWLES For For 3 S.D. DESMOND-HELLMANN For For 4 REED HASTINGS For For 5 JAN KOUM For For 6 SHERYL K. SANDBERG For For 7 PETER A. THIEL For For 8 MARK ZUCKERBERG For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS FACEBOOK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 Management For For 3. TO RE-APPROVE THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, SECTION 162(M) LIMITS OF OUR 2(M) Management Against Against 4. A STOCKHOLDER PROPOSAL REGARDING CHANGE IN STOCKHOLDER VOTING Shareholder For Against 5. A STOCKHOLDER PROPOSAL REGARDING AN ANNUAL SUSTAINABILITY REPORT Shareholder For Against 6. A STOCKHOLDER PROPOSAL REGARDING A HUMAN RIGHTS RISK ASSESSMENT Shareholder Against For SPLUNK INC. Security Meeting Type Annual Ticker Symbol SPLK Meeting Date 11-Jun-2015 ISIN US8486371045 Agenda 934205053 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF CLASS III DIRECTOR: STEPHEN NEWBERRY Management For For 1B. ELECTION OF CLASS III DIRECTOR: GRAHAM SMITH Management For For 1C. ELECTION OF CLASS III DIRECTOR: GODFREY SULLIVAN Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING JANUARY 31, 2016. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE PROXY STATEMENT. Management For For THE TJX COMPANIES, INC. Security Meeting Type Annual Ticker Symbol TJX Meeting Date 11-Jun-2015 ISIN US8725401090 Agenda 934208908 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: ZEIN ABDALLA Management For For 1B. ELECTION OF DIRECTOR: JOSE B. ALVAREZ Management For For 1C. ELECTION OF DIRECTOR: ALAN M. BENNETT Management For For 1D. ELECTION OF DIRECTOR: DAVID T. CHING Management For For 1E. ELECTION OF DIRECTOR: MICHAEL F. HINES Management For For 1F. ELECTION OF DIRECTOR: AMY B. LANE Management For For 1G. ELECTION OF DIRECTOR: CAROL MEYROWITZ Management For For 1H. ELECTION OF DIRECTOR: JOHN F. O'BRIEN Management For For 1I. ELECTION OF DIRECTOR: WILLOW B. SHIRE Management For For 1J. ELECTION OF DIRECTOR: WILLIAM H. SWANSON Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2016. Management For For 3. SAY ON PAY: ADVISORY APPROVAL OF TJX'S EXECUTIVE COMPENSATION. Management For For ZOE'S KITCHEN, INC. Security 98979J109 Meeting Type Annual Ticker Symbol ZOES Meeting Date 18-Jun-2015 ISIN US98979J1097 Agenda 934210458 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 SUE COLLYNS For For 2 THOMAS BALDWIN For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 28, 2015. Management For For TIME WARNER INC. Security Meeting Type Annual Ticker Symbol TWX Meeting Date 19-Jun-2015 ISIN US8873173038 Agenda 934204784 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES L. BARKSDALE Management For For 1B. ELECTION OF DIRECTOR: WILLIAM P. BARR Management For For 1C. ELECTION OF DIRECTOR: JEFFREY L. BEWKES Management For For 1D. ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Management For For 1E. ELECTION OF DIRECTOR: ROBERT C. CLARK Management For For 1F. ELECTION OF DIRECTOR: MATHIAS DOPFNER Management For For 1G. ELECTION OF DIRECTOR: JESSICA P. EINHORN Management For For 1H. ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For 1I. ELECTION OF DIRECTOR: FRED HASSAN Management For For 1J. ELECTION OF DIRECTOR: KENNETH J. NOVACK Management For For 1K. ELECTION OF DIRECTOR: PAUL D. WACHTER Management For For 1L. ELECTION OF DIRECTOR: DEBORAH C. WRIGHT Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITOR. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL ON RIGHT TO ACT BY WRITTEN CONSENT. Shareholder For Against 5. SHAREHOLDER PROPOSAL ON TOBACCO DEPICTIONS IN FILMS. Shareholder Against For 6. SHAREHOLDER PROPOSAL ON GREENHOUSE GAS EMISSIONS REDUCTION TARGETS. Shareholder Against For YAHOO! INC. Security Meeting Type Annual Ticker Symbol YHOO Meeting Date 24-Jun-2015 ISIN US9843321061 Agenda 934220625 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID FILO Management For For 1B. ELECTION OF DIRECTOR: SUSAN M. JAMES Management For For 1C. ELECTION OF DIRECTOR: MAX R. LEVCHIN Management For For 1D. ELECTION OF DIRECTOR: MARISSA A. MAYER Management For For 1E. ELECTION OF DIRECTOR: THOMAS J. MCINERNEY Management For For 1F. ELECTION OF DIRECTOR: CHARLES R. SCHWAB Management Against Against 1G. ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Management For For 1H. ELECTION OF DIRECTOR: JANE E. SHAW, PH.D. Management For For 1I. ELECTION OF DIRECTOR: MAYNARD G. WEBB, JR. Management For For 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. SHAREHOLDER PROPOSAL REGARDING A BOARD COMMITTEE ON HUMAN RIGHTS, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against For 5. SHAREHOLDER PROPOSAL REGARDING A RIGHT TO ACT BY WRITTEN CONSENT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder For Against RESTORATION HARDWARE HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol RH Meeting Date 24-Jun-2015 ISIN US7612831005 Agenda 934226007 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 GARY FRIEDMAN For For 2 CARLOS ALBERINI For For 3 J. MICHAEL CHU For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Against Against 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED ACCOUNTING FIRM FOR THE 2 Management For For LIBERTY GLOBAL PLC. Security G5480U104 Meeting Type Annual Ticker Symbol LBTYA Meeting Date 25-Jun-2015 ISIN GB00B8W67662 Agenda 934219331 - Management Item Proposal Proposed by Vote For/Against Management 1. TO ELECT MICHAEL T. FRIES AS A DIRECTOR OF LIBERTY GLOBAL FOR A TERM EXPIRING AT THE ANNUAL GENERAL MEETING TO BE HELD IN 2018. Management For For 2. TO ELECT PAUL A. GOULD AS A DIRECTOR OF LIBERTY GLOBAL FOR A TERM EXPIRING AT THE ANNUAL GENERAL MEETING TO BE HELD IN 2018. Management For For 3. TO ELECT JOHN C. MALONE AS A DIRECTOR OF LIBERTY GLOBAL FOR A TERM EXPIRING AT THE ANNUAL GENERAL MEETING TO BE HELD IN 2018. Management For For 4. TO ELECT LARRY E. ROMRELL AS A DIRECTOR OF LIBERTY GLOBAL FOR A TERM EXPIRING AT THE ANNUAL GENERAL MEETING TO BE HELD IN 2018. Management For For 5. TO APPROVE ON AN ADVISORY BASIS THE ANNUAL REPORT ON THE IMPLEMENTATION OF THE DIRECTORS' COMPENSATION POLICY FOR THE YEAR ENDED DECEMBER 31, 2014, CONTAINED IN APPENDIX A OF THE PROXY STATEMENT (IN ACCORDANCE WITH REQUIREMENTS APPLICABLE TO U.K. COMPANIES). Management Against Against 6. TO RATIFY THE APPOINTMENT OF KPMG LLP (U.S.) AS LIBERTY GLOBAL'S INDEPENDENT AUDITOR FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For 7. TO APPOINT KPMG LLP (U.K.) AS LIBERTY GLOBAL'S U.K. STATUTORY AUDITOR UNDER THE U.K. COMPANIES ACT 2006 (TO HOLD OFFICE UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING AT WHICH ACCOUNTS ARE LAID BEFORE LIBERTY GLOBAL). Management For For 8. TO AUTHORIZE THE AUDIT COMMITTEE OF LIBERTY GLOBAL'S BOARD OF DIRECTORS TO DETERMINE THE U.K. STATUTORY AUDITOR'S COMPENSATION. Management For For
